Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 1 of 66




                   Exhibit 40




                     Exhibit 40
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 2 of 66




                     NEGOTIATED AGREEMENT

                               Between

                WASHOE COUNTY SCHOOL DISTRICT

                                 And


           WASHOE SCHOOL PRINCIPALS' ASSOCIATION


                             2017-2019




                       • 1': *  Washoe County
                                School District




                        Effective July 1, 2017




                                                              WCSD 4139
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 3 of 66




                                 TABLE OF CONTENTS
                         2017-2019 Negotiated Agreement Between
            Washoe County School District and Washoe School Principals' Association



  ARTICLE    ARTICLE TITLE                                                            PAGE
             Preamble
                                                                                        4
     1       Definitions
                                                                                        4
     2       Recognition
                                                                                       5
     3       Negotiations
                                                                                       5
    4        Fair Practices
                                                                                       6
     5       No Strikes/Work Stoppages                                                 6
    6        Impasse                                                                   6
     7       Disability Clause                                                         6
    8        General Savings Clause                                                    6
    9        Dues Deduction                                                            7
    10       Temporary Leaves of Absence                                               8
             10.0 Leave Notification/Requests/Approval                                 8
             10.1 Administrative Leave                                                 8
             10.2 Bereavement Leave                                                    8
             10.3 Community Service Leave                                              8
             10.4 Educational Services Leave                                           8
             10.5 Legal Leave
                                                                                       9
            10.6 Military Leave                                                        9
             10.7 Personal Business Leave                                              9
             10.8 Professional Leave                                                   9
            10.9 Public Office Leave                                                  10
            10.1 O Visitation Leave                                                   10
            10.11 Family Medical Leave                                                10
            10.12 Vacation Leave
    11      Extended Leaves of Absence                                                 11
            11.1 General Leave of Absence                                             11
            11.2 Sabbatical Leave                                                     12
            11.3 Child-Rearing Leave ·                                                13
            11.4 Adoption Leave                                                       14
    12      WSPA Leave                                                                15
            12.1 WSPA Leave                                                           15
    13      Sick Leave, Disability Benefits, and Sick Leave Bank                      15
    14      Advisory Council                                                          17
    15      Use of Facilities                                                         18
    16      Required Days                                                             19
    17      Administrator Files                                                       20
    18      Dismissal and Disciplinary Procedures                                     21
    19      Reduction in Force                                                        30
    20      Problem Solving Procedure                                                 35
                                             2




                                                                                       WCSD 4140
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 4 of 66




     21        Administrative Representation                           36
     22        Grievance Procedures
                                                                       36
               22.1 Grievance Resolution Process
                                                                       36
                     22.1.4 Process                                    37
     23       Administrator Protection                                 42
     24        Professional Compensation                              43
              24.2 Salary Schedule Notes                              44
                     24.2.14 Longevity Bonus
                                                                      46
              24.5 Isolation Allowance                                47
              24.6 Benefits Reserve Program                           47
                     24.6.3 Procedures                                48
                     24.6.4 General                                   48
              24.7 Insurance                                          49
                     24.7.6 Retiree Subsidy                           49
              24.8 Early Separation Incentive Plan (ESIP)             50
              24.9 Professional Development                           52
              24.10 Mileage Reimbursement                             53
     25       Administrative Reclassification                         53
              25.1.1 Request Process                                  53
              25.1.2 Data Collection                                  54
              25.1.3 Reclassification Process                         54
              25.1.4 Timeline                                         55
              25.1.5 Further Review                                   55
              25.1.6 Reclassification                                 56
              25.1.7 Funding                                          56
     26       Term of Agreement                                       56
              26.4 Ratification                                       57
 Appendix A
                                                                      58
              Memoranda of Understanding                              59
 Appendix B
                                                                      63
              Certificated Administrators Salary Schedule 2017-2018
              Certificated Administrators Salary Schedule 2018-2019




                                          3




                                                                      WCSD 4141
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 5 of 66




                                       PREAMBLE

       WHEREAS, pursuant to the provisions of Chapter 288 of the Laws of the State of
Nevada, known as the Local Government Employee-Management Relations Act, the
Washoe School Principals' Association (hereinafter referred to as WSPA) has been
recognized as the exclusive bargaining representative for the unit hereinafter described by
the Washoe County School District Board of Trustees (hereinafter referred to as the Board
of Trustees), and

        WHEREAS, the Board of Trustees and WSPA recognize a common responsibility
to work together in cooperation in order to achieve high quality education and to cooperate
in their common aims and their employer-employee relationships.

       NOW, THEREFORE, the said parties have as a result of joint discussions agreed
upon the following terms concerning the conditions of employment for all members of the
bargaining unit represented by WSPA.

                                       ARTICLE 1
                                      DEFINITIONS

1.1   The term "NRS 288," as used in this Agreement, shall refer to the Statutes of
      Nevada enacted by the 1969 session of the Nevada Legislature and revised by
      subsequent sessions of the Nevada Legislature, also known as the Local
      Government Employee-Management Relations Act.

1.2   The term "unit member" or "member" as used in this Agreement, shall refer to,
      Principals, Assistant Principals, Specialist, Directors and Assistant Directors,
      Coordinators 1 and 2, Lead Psychologist, Program Administrator, Site
      Administrators, Turning Point Administrator and other people who hold
      administrative credentials and serve in that capacity in WCSD. The exception will
      be those Administrators who are excluded by NRS 288.

1.3   The term "Agreement" shall refer to the name of this document as the Professional
      Negotiation Agreement between the Washoe County School District (WCSD) and
      the Washoe School Principals' Association (WSPA).

1.4   The term "Board of Trustees," as used in this Agreement, shall refer to the Board of
      Trustees of the Washoe County School District and is the entity known as the local
      government employer in NRS 288.

1.5   The term "Association," as used in this Agreement, shall refer to the Washoe
      School Principals' Association, as the bargaining unit.


                                            4




                                                                                   WCSD 4142
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 6 of 66




1.6     The term "School District," as used in this Agreement, shall refer to the Washoe
        County School District.
1.7     The term "Superintendent," as used in this Agreement, shall refer to the
        Superintendent of Schools of the Washoe County School District or the designated
        representative of the Superintendent.

1.8     The terms "Board of Trustees" and "Association" will include authorized officers,
        representatives, and agents. Despite references to "Board of Trustees" and
        "Association," as such, each reserves the right to act hereunder by committee-
        designated representatives.

1.9     The term "School Year" shall refer to NRS 388.080, which states: " ... the public
        school year commences on the 1st day of July and ends on the last day of June."

1.1 0   The term ''work year'' shall mean the number of contractual days based on job
        descriptions that bargaining unit members work during each calendar year.

1.11    The term "day'' shall mean the work day.

1.12    The term "Immediate Family," pertaining to the use of sick leave and bereavement
        leave, shall mean mother, father, husband, wife, son, daughter, brother, sister,
        mother-in-law, father-in-law, foster child, step child, step parent, grandmother,
        grandfather, grandchild, foster parent, and brother-, sister-, daughter- or son-in-law,
        of a bargaining unit member, or any person who maintains the same permanent
        residence with a bargaining unit member.

                                         ARTICLE2
                                        RECOGNITION

2.1     The Board of Trustees recognizes the WSPA as the exclusive representative of all
        who are eligible to become unit members and who are employed by the Washoe
        County School District, with the exception of such employees as are excluded by
        NRS288.

2.2     Any reference to individual Administrators in this agreement in masculine terms,
        such as "he," "his," or "him," shall in every case be applicable to female employees
        as if these terms were written as "she," "hers," or "her."

                                         ARTICLE3
                                       NEGOTIATIONS

        For purposes of meetings involving negotiations, including mediation and
        arbitration, members of the WSPA's bargaining team will be afforded the time
        without recrimination, retaliation or penalty. It is expressly understood that no
                                               5




                                                                                        WCSD 4143
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 7 of 66




      reference to unit members' participation in the negotiations process may be used or
      referred to within a negative connotation in the unit members' evaluation.
                                       ARTICLE 4
                                    FAIR PRACTICES

4.1   The Association must equally represent all administrative personnel within the
      bargaining unit without regard to membership or participation in any other
      administrative employee organization. The Association will continue to admit
      administrative persons to membership and participation in its affairs without
      discrimination on the basis of race, creed, color, national origin, sex, age or
      handicap.

                                    ARTICLE S
                           NO STRIKES/WORK STOPPAGES

5.1   It is hereby agreed by the Association that there will be no strikes, stoppages of
      work, or slowdown of the operations of the School District during the term of this
      Agreement.

                                       ARTICLE S
                                        IMPASSE

6.1   If the School District and the WSPA are unable to reach agreement as a result of
      negotiations, impasse proceedings may be invoked by either party in accordance
      with the provisions of NRS 288.

                                      ARTICLE 7
                                  DISABILITY CLAUSE

7.1   If an Administrator becomes disabled as defined by the Americans with Disabilities
      Act (ADA), any potential transfer shall be implemented in accordance with said Act.

                                   ARTICLE S
                             GENERAL SAVINGS CLAUSE

8.1   If any provision of the Agreement or any application thereof to any employee or
      group of employees is found contrary to law, then such provision or application will
      be invalid and will remain in effect only to the extent permitted by law; however, all
      other provisions or applications will continue in full force and effect.




                                            6




                                                                                     WCSD 4144
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 8 of 66




                                      ARTICLE 9
                                   DUES DEDUCTION

9.1    Upon written authorization from the Administrator, the School District agrees to
      deduct Association dues from the salaries of unit members covered by this
      Agreement exclusively for members of the Washoe School Principals' Association,
      the Nevada Association of School Administrators, and for up to three additional
      organizations or programs approved by the Association. These monies shall be
      transmitted promptly to the appropriate organization.

9.2   The Association will certify to the Board of Trustees in writing the current rate of
      membership dues. The Board of Trustees will be notified of any change in the rate
      of membership dues thirty (30) days prior to the effective date of such change.

9.3   Deductions referred to in Section 8.1 will be made in equal installments, once each
      month during the year. The School District will not be required to honor any
      month's deductions authorization which is received later than the 10th of the month
      prior to the distribution of the payroll from which the deductions are to be made.

9.4   No later than October 10 of each year, the Association will provide the School
      District with a list of those employees who have voluntarily authorized the School
      District to deduct dues for the organizations named in Section 8.1. Copies of the
      executed dues authorization for all unit members must be submitted to the School
      District. The Association will notify the School District monthly of any changes to
      this list. Any unit member desiring to have the School District discontinue
      deductions previously authorized must notify the Association in writing by
      September 1O of each year for that year's dues and the Association must notify the
      School District in writing to discontinue the unit member's deduction.

9.5   Upon termination of a unit member covered by this Agreement, the current month's
      dues will be deducted from the final check.

      The District agrees not to honor any check-off authorizations or dues deduction
      authorizations executed by any member in the bargaining unit in favor of any other
      organization attempting to represent unit members for the purpose of collective
      bargaining related to salaries, hours, working conditions and other fringe benefits.

9.6   It is recognized that the School District in agreeing to deduct dues is performing
      solely an administrative function on behalf of the Association for its convenience
      and is not a party to any agreement between the Association and its members
      regarding the deduction of dues. The Association, therefore, agrees to hold the
      School District harmless and to reimburse the School District for any and all costs,
      of the Association and contrary to the instructions received from the individual
      employee. Further, in the event the School District fails to collect dues under this

                                            7




                                                                                    WCSD 4145
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 9 of 66




        article, either because of a lack of available funds due to the employee or through
        error, the Association will be responsible for collection of the sum from the
        employee.

                                    ARTICLE 10
                           TEMPOR ARY LEAVES OF ABSENCE

10.0    LEAVE NOTIFICATION/REQUESTS/APPROVAL

       In order to be granted leave, Association bargaining unit members shall submit a
       "Leave Notification of Request/ Approval Form", which will cover all Temporary and
       Extended Leaves and the conditions for notification, request and approval. The
       "Leave Notification of Request/ Approval Form" shall be accessible from the
       District website.

10.1   ADMINISTRATIVE LEAVE

       Upon prior notification to the immediate supervisor, two (2) days shall be granted
       each year to unit members with contracts of 230 days or more. Administrators with
       contracts of fewer than 230 days shall be granted six (6) days of administrative
       leave. Administrative leave days may be accumulated to a maximum of eight (8)
       days over consecutive school years; however, only four (4) consecutive days will be
       granted per leave request, except in extenuating circumstances as approved by the
       appropriate supervisor. No deduction from salary will be made by the School
       District and no deduction from accumulated sick leave will be made.

10.2   BEREAVEMENT LEAVE

       Unit members may be granted one or more leaves of absence with pay, not to
       exceed twelve (12) days per funeral, to be deducted from accrued sick leave, to
       attend a funeral of the immediate family as defined in Article 1 of this Agreement.

       Up to five (5) days per school year of leave may be granted to attend the funeral of
       a close, personal friend.

10.3   COMMUNITY SERVICE LEAVE

       Upon written request, a leave of absence not to exceed five (5) days in any contract
       year may be granted by the Chief Human Resources Officer, or her/his designee,
       for participation in civic or community activities. Such activities shall include, but not
       be limited to, service clubs, religious observances, charitable organizations, and
       political parties. No deduction from salary shall be made for approved leaves of
       this type.


                                               8




                                                                                          WCSD 4146
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 10 of 66




 10.4    EDUCATIONAL SERVICES LEAVE

        At the request of the Administrator, and with the approval of the building principal or
        the appropriate immediate supervisor, unit members shall be excused from their
        regular duties in order to organize or participate in events, which provide
        educational service to the School District.

 10.5   LEGAL LEAVE

        A unit member, who serves as a member of a jury, shall not have a loss in pay due
        to such service. However, any jury pay received by the member shall be turned in
        to the Business and Finance Department of the School District. A member who is
        subpoenaed to testify or to provide a deposition in a proceeding in which he is not a
        party shall not have loss in pay due to such absence. However, any witness fees
        received shall be turned in to the Business and Finance Department of the School
        District.

10.6    MILITARY LEAVE

        Members who serve under orders in military program shall have no loss of salary
        from the School District for participation in such programs for up to fifteen (15) days
        per school year.

10.7    PERSONAL BUSINESS LEAVE

        Upon reasonable and prior notification to the immediate supervisor, two (2) days of
        personal business leave shall be granted each year and deducted from
        accumulated sick leave. The leave will be granted if the personal business is such
        that it will not reflect adversely on the .School District.

10.8    PROFESSIONAL LEAVE

        Bargaining unit members are encouraged to participate in continuing education,
        professional organizations and community projects. A short-term leave without pay
        may be granted to members for work in these areas as well as on advanced
        degrees and special studies that promote professional development.

        With the approval of the immediate supervisor, leave may be granted for the
        purpose of attending professional meetings, workshops, seminars, conferences,
        assemblies and conventions, with no deduction from salary, if it is determined such
        attendance will render an educational service of value to the Washoe County
        School District or professional growth for the Administrator. This leave with pay
        shall not be granted for the purpose of taking courses for college credits. The
        preceding sentence notwithstanding, the District recognizes that there are some

                                              9




                                                                                        WCSD 4147
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 11 of 66




        workshops, seminars, conferences, which may offer credits for attendance, and as
        such, bargaining unit members may accept such credits.

        Such leave shall not be requested during the first two (2) or last two (2) weeks of
        the school year, except in extenuating circumstances as approved by the
        Superintendent.

 10.9   PUBLIC OFFICE LEAVE

        Any member who is elected to a public office may request, from the immediate
        supervisor with the approval of the Superintendent, a leave of absence without pay
        in order to discharge the duties of the office.

10.10 VISITATION LEAVE

        Upon approval of the immediate supervisor, members may be granted leave to visit
        schools outside of the School District for the purpose of observing methods of
        discipline, organization, methods of instruction, experimental programs or other
        activities related to education. No deduction from salary shall be made for visits of
        this type.

10.11 FAMILY MEDICAL LEAVE

        Annually, within the first 30 days of each school year the administration will provide
        each unit member with a summary of the Family Medical Leave Act, its
        benefits and any restrictions the district has established. The summary will include
        the procedures which a unit member is to follow if an application for use of such
        leave is needed.

10.12 VACATION LEAVE

10.12.1         Effective July 1, 2017, Eleven (11) month School based and Non-school
       based Principals, Specialists, Instructional Coordinators, Assistant Principals,
       Directors assigned to Elementary Schools, Middle Schools and High Schools as
       listed in the attached salary schedule appendix shall receive eighteen (18) days of
       vacation leave each year. Accrual of Employee's vacation shall not exceed forty
       (40) days. The District shall make available reasonable periods of time for
       employees to take earned vacation. Upon reasonable prior notification to and
       approved by the immediate supervisor, unit members will be able to use such leave
       so long as it will not reflect adversely on the District.

10.12.2       Effective July 1, 2017, twelve (12) month School based and Non-school
       based High School and Multi-track Year Round Principals as listed in the attached
       salary schedule appendix shall receive twenty (20) days of vacation leave each

                                              10




                                                                                       WCSD 4148
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 12 of 66




       year. Accrual of Employee's vacation shall not exceed forty (40) days. The District
       shall make available reasonable periods of time for employees to take earned
       vacation. Upon reasonable prior notification to and approved by the immediate
       supervisor, unit members will be able to use such leave so long as it will not reflect
       adversely on the District.

 10.12.3       Once and employee reaches the cap of forty (40) days maximum accrual,
       the employee will no longer accrue vacation days until the accrued days fall below
       the forty (40) day maximum.


                                  ARTICLE 11
                          EXTENDED LEAVES OF ABSENCE

11.1   GENERAL LEAVE OF ABSENCE

       11.1.1 Upon written petition to the Chief Human Resources Officer, or her/his
              designee, supported by a letter from the immediate supervisor
              recommending such leave, any post probationary unit member may
              request, upon showing good and sufficient reasons including care of a
              member of the unit member's immediate family, a leave of absence
              without pay for a period of time of one (1) year or more. Requests for the
              above leave shall be in writing and received by the Human Resources
              Office no later than April 15, except when approved by the Chief Human
              Resources Officer, or her/his designee, in extenuating circumstances.
              Leaves of less than one (1) year may be approved by the Chief Human
              Resources Officer, or her/his designee.

       11.1.2 Written notice must be filed with the Chief Human Resources Officer, or
              her/his designee, by March 1, of the school year during which the leave is
              effective, stating whether or not the unit member plans to return. Failure to
              give such notice will automatically forfeit the right for the unit member to
              return. Upon written application to the Chief Human Resources Officer, or
              her/his designee, showing unusual and extenuating circumstances
              necessitating an extension of the leave of absence, the Chief Human
              Resources Officer, or her/his designee, may, at its discretion, extend the
              leave for an additional period up to twelve (12) calendar months.

             The request to extend the leave of absence must be made no later than 30
             days prior to the date completing the term of the leave. In cases of extreme
             emergency, a leave extension may be requested fewer than 30 days prior.
             The unit member must be notified in writing of the Chief Human Resources
             Officer or her/his designee's decision within ten (10) days of their decision.


                                            11




                                                                                     WCSD 4149
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 13 of 66




       11.1.3 Unit members granted a leave of absence will return to duty at the same
              placement on the salary schedule as shown at the date leave was granted,
              unless they qualify for advancement. While assurances cannot be given,
              every effort shall be made to place the member in the same or a comparable
              assignment.     He shall also be credited with the unused sick leave
              accumulated at the time the leave of absence was granted.

              The administration shall, if the leave is approved, provide written notice to
              the unit member.

11.2   SABBATICAL LEAVE

       11.2.1 Upon proper application and approval by the Chief Human Resources
              Officer, or her/his designee a Sabbatical Leave of one (1) school year
              duration may be granted for completion of advanced program of study in the
              Administrator's area of specialization or an allied teaching field. The
              application requires.

          •   A description of the course of study for which the sabbatical leave is
              requested, including the specific classes to be taken (department, class
              number & title, if possible);
          •   Confirmation of formal acceptance into an advanced study program; and
          •   A description of how the sabbatical leave will benefit the District.
       11.2.2 Members must have completed seven (7) consecutive years with the District
              by September 1, of the year in which the leave is to commence, and must
              not have taken Sabbatical Leave during the preceding seven (7) years.
       11.2.3 Members must apply by March 1, preceding the school year in which the
              Sabbatical Leave is to be taken, using forms developed by the Human
              Resources Office. They must substantiate the benefit of the Sabbatical
              Leave to the District and must describe the nature of the course of study.
       11.2.4 If a member receives a grant, scholarship, fellowship, job study program, or
              other academic award after March 1, but not later than August 1, of the
              school year, the Chief Human Resources Officer, or her/his designee shall
              consider the request for Sabbatical Leave, provided the number of
              Administrators approved for Sabbatical Leave has not already exceeded the
              defined limit. The unit member will receive a written notification of the
              Superintendent's decision within ten (10) days.
       11.2.5 The salary will be one-half (1 /2) of the unit member's annual rate in effect
              during the Sabbatical Leave year. While on leave, the member shall furnish
              a surety bond indemnifying the District against loss in the event he fails to
              render the minimum service required after return from leave. If the member
              does not wish to furnish a surety bond, payment of Sabbatical Leave salary
                                             12




                                                                                     WCSD 4150
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 14 of 66




               is to be made in twelve (12) monthly installments added to the salary
               received by the member during the year following the year in which the
              Sabbatical Leave is taken. That portion of the group medical insurance
              premium normally paid by the District shall be continued during the
              Sabbatical Leave, but no other employee benefits may be paid during the
              period of the Sabbatical Leave with the exception that up to one-half (1/2) of
              the Benefit Reserve Program (BRP) be paid. The Sabbatical Leave shall
              count for a year's experience, as if the Administrator were not on a leave of
              absence.

              Members must agree to return to the District for a minimum of two (2) school
              years following Sabbatical Leave and must submit a report that includes
              transcripts, which describes and evaluates the Sabbatical Leave.

       11.2.6 Members granted a Sabbatical Leave will return to duty at the same
              placement on the salary schedule as shown on the date leave was granted,
              unless they qualify for advancement. While assurances cannot be given the
              Administrators, every effort shall be made to place the Administrator in the
              same or a comparable assignment. He shall also be credited with the
              unused sick leave accumulated at the time the leave of absence was
              granted.

       11.2.7 A Sabbatical Leave committee appointed by the Association and the School
              District shall be established to review applications for Sabbatical Leave and
              make recommendations for approval or disapproval to the District.

       11.2.8 Only one bargaining unit member may be granted Sabbatical Leave
              annually. If the sabbatical leave is not used in one year that allocation can
              be rolled over to the next year for a maximum of two (2) leaves able to be
              granted for bargaining unit members during any one year.

11.3   CHILD-REARING LEAVE

       11.3.1 Upon written verification from the physician that a unit member is unable to
              perform duties due to disabilities caused by or attributed to pregnancy,
              miscarriage, childbirth, or recovery there from, that member may have the
              option of charging such period of disability to accrued sick leave.

       11.3.2 A member shall be granted a child-rearing leave without pay, not to exceed
              twelve (12) calendar months, upon written application submitted at least one
              (1) month prior to the commencement of the requested leave. Such request
              must be accompanied by a birth certificate, if appropriate.



                                            13




                                                                                     WCSD 4151
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 15 of 66




       11.3.3 Such leave may be requested at any time during the pregnancy or within
              four (4) months after the birth of the child.

       11.3.4 No benefits shall accrue to members while on a child-rearing leave, except
              the member shall be credited with one (1) year of service for salary
              advancement, if they worked the major portion of the contract days at the
              time such leave commenced. Upon their return, they shall be credited with
              any accumulated unused sick leave.

              In the event a bargaining unit member is on probation, the year will be
              counted toward completion of the probationary period, at the discretion of
              the bargaining unit member's immediate supervisor and provided the
              bargaining unit member worked the major portion of the contract days at the
              time the child-rearing leave commenced.

       11.3.5 Members granted child-rearing leave will return to duty at the same
              placement on the salary schedule as shown on the date leave was granted,
              unless they qualify for advancement. While assurance cannot be given that
              they will return to the same position, reasonable effort will be made to do so,
              or to place them in the same or a comparable assignment. They shall also
              be credited with the unused sick leave accumulated at the time the leave of
              absence was granted.

       11.3.6 Upon written application to the Superintendent, showing unusual and
              extenuating circumstances, the leave may be extended for an additional
              period up to twelve (12) calendar months. Members will be notified in writing
              within ten (10) days of the Superintendent's decision to extend the leave.

11.4   ADOPTION LEAVE

       11.4.1 Adoption leave up to twelve (12) months shall be granted to unit members.
              Members shall notify the School District of the impending adoption as soon
              as they apply for adoption. A leave shall commence no later than nine (9)
              months after the placement of the child in the home. The School District
              shall be notified by March 1, whether the member plans to return to work.
              Upon return, members shall be paid at the same salary step on the salary
              schedule immediately higher than the step applicable at the beginning of
              such leave, provided that they worked the major portion of the contract days
              at the time the leave commenced. Upon return, they shall be credited with
              the unused sick leave accumulated at the time the leave of absence
              commenced.

       11.4.2 Upon reasonable prior notification to the immediate supervisor and
              documentation, if requested, one parent who is adopting an infant shall be

                                             14




                                                                                      WCSD 4152
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 16 of 66




                granted up to two (2) days of leave with pay, to be deducted from
                accumulated sick leave.

                                         ARTICLE 12
                                        WSPALE AVE

 12.1   WSPA LEAVE

        12.1.1 For each separate fiscal year covered by the term of this Agreement, the
               Association will be allocated a total of forty (40) days leave without loss of
               pay for Association members to attend Association meetings, conferences,
               workshops legislative sessions, and conventions. No individual shall be
               granted approval for more than twenty (20) days of the forty (40) days
               allocated to Association representatives. Per diem and/or travel shall not be
               provided by the Board of Trustees.

                                   ARTICLE 13
             SICK LEAVE, DISABILITY BENEFITS, AND SICK LEAVE BANK

13.1    Each member shall be credited with fifteen (15) days of sick leave at the beginning
        of the school year. Accumulation shall be unlimited. The full fifteen (15) days of
        sick leave are not earned until the member has completed the entire school year.

        If members leave the system before all of their sick leave is earned, a payroll
        deduction will be made for any unearned days of sick leave used.

        Members who begin service later in the contract year shall be credited with the
        number of sick leave days that may be prorated for each month of service that may
        be completed by the end of the contract year.

13.2     Sick leave is to be used only if members are unable to perform their duties. If, in
        the opinion of the Chief Human Resources Officer, or her/his designee, reasonable
        cause exists, verification of the member's illness or disability or verification of the
        member's fitness to return to work may be required in order to charge any portion of
        the absence to sick leave. If such verification is requested it shall be in writing and
        provide the detail of the reasonable cause. The Chief Human Resources Officer, or
        her/his designee may require an independent medical examination of the member
        at the School District's expense, with a physician selected by the School District.
        The results of such examination are to be forwarded to the School District and to
        the member. Independent medical examinations are to be required judiciously.

13.3    The School District will, on a monthly basis, notify members of accumulated days of
        sick leave.


                                              15




                                                                                        WCSD 4153
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 17 of 66




 13.4   Members may be granted a leave of absence with pay, to be deducted from sick
        leave, for not more than ten (10) days, per school year, for unavoidable absence
        because of a serious accident or critical illness within the immediate Family as
        defined in Article 1 of this Agreement.          Members may request from the
        Superintendent an extension of family illness leave.

 13.5   Under this Agreement, all unit members may join the Sick Leave Bank by
        voluntarily contributing one (1) sick leave day for the establishment and operation of
        the Bank. This Bank is to assist employees who have profound long term illness or
        disabilities and who have exhausted their sick leave accumulation.

        13.5.1 At the beginning of each school year all bargaining unit members are eligible
               to participate. Employees must notify the Association of their desire to
               participate by a form returned by October 15th of that year.

        13.5.2 Only individuals who have contributed to the bank are eligible for benefits.

        13.5.3 Responsibility for determining who shall receive days from the Sick Leave
               Bank rests exclusively with the Association. The Association holds the
               District harmless in the event of any action by an employee relative to use of
               the bank.

        13.5.4 The maximum accumulated number of days which any one person can be
               granted from the bank during his/her period of employment with the Washoe
               County School District is 75 days per year.

        13.5.5 The maximum number of days which can be used from the Sick Leave Bank
               in any given year will be 225.

        13.5.6 In the event that requests exceed the total number of days available in a
               given year, and additional days are available in the Sick Leave Bank, an
               appeal for the use of additional days from the Sick Leave Bank may be
               made to the Superintendent by the Association.

        13.5.6 Those members enrolled in the Bank will automatically continue their
               participation from year to year unless they notify the Association in writing of
               their intent to withdraw from the Bank. Such withdrawal from the Bank must
               occur during the enrollment period and will not result in re-instatement of the
               time contributed to the Bank.

        13.5.8 If the total number of days in the Sick Leave Bank is less than 100, the
               Association will inform the Sick Leave Bank membership that a special
               assessment of one ( 1) sick leave day per member will be made in the month
               of July.

                                              16




                                                                                        WCSD 4154
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 18 of 66




       13.5.9 At the end of each fiscal year, all days in the bank will be carried over to the
              next fiscal year.

       13.5.10 Unit members who retire from the District may elect to donate one (1)
              additional day at the time of his retirement from their remaining accumulated
              sick leave.

       13.5.11 Procedures required for the reporting of all information relevant to
              membership and use of the Sick Leave Bank will be jointly developed by the
              Association and Human Resources.

                                     ARTICLE 14
                                  ADVISORY COUNCIL

14.1   An Advisory Council shall        be established     by the Association       and   the
       Superintendent.

14.2   The purpose of the council is:

       14.2.1 to advise the Superintendent regarding policies, administrative regulations,
              procedures, practices, and programs, which will result in a more productive
              educational atmosphere in the Washoe County School District:

              Copies of all proposed policies and administrative regulations, which will be
              presented to the Board, will be provided to the members of the Advisory
              Council.

       14.2.2 improve morale;

       14.2.3 apprise the Superintendent and staff of actual or potential problems involving
              the School District;

       14.2.4 improve communication between members, the Superintendent, and staff;
              and

       14.2.5 secure maximum productive and constructive involvement of all unit
              members in their primary goal, which is the educational process of the
              Washoe County School District.

14.3   The Council shall consist of the Superintendent, who shall act as the chairperson;
       the President of the Association; four (4) members of the WSPA, one (1) of which
       may include the Advocate for WSPA; and others who may be called upon by the
       Superintendent or the Association to attend the meetings.

                                             17




                                                                                      WCSD 4155
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 19 of 66




 14.4   The Superintendent shall convene the Advisory Council at least four (4) times a
        year. Additional meetings may be held with the mutual consent of the
        Superintendent and the President of the WSPA.

        The Superintendent will make every effort to provide a proposed Calendar of the
        Advisory Council meetings within 30 days of the commencement of the school
        year.

 14.5   The agenda of each meeting shall be determined in advance.              Both the
        Superintendent and the Association may place on the agenda any item dealing with
        the conduct, policies, or welfare of the public schools of Washoe County. The
        Superintendent will request from the Association President any items to be placed
        on the Agenda as well as items which the Superintendent wishes to place on the
        agenda at least ten (10) days prior to the scheduled meeting. Subjects which are
        mandatory topics for collective bargaining or are covered by the Negotiated
        Agreement will be excluded from Advisory Council agendas.

14.6    The Advisory Council shall adopt its own operational procedures.

14.7    Either party may call a meeting of the Advisory Council subject to the provisions of
        15.4.


                                        ARTICLE 15
                                     USE OF FACILITIES

15.1    The Association shall have the right to use school mail boxes and the inter-school
        mail service and faculty bulletin boards for organizational materials, provided that all
        such materials are signed by an Association officer or are clearly identified as
        Association materials and the Association accepts the responsibility for such
        material. Copies of all such materials shall be provided to the Superintendent. The
        Association and individual members will not be prohibited from judicious use of the
        school mail service and faculty bulletin board.

15.2    The Association shall be allowed the use of school buildings for Association
        meetings on regular days so long as arrangements have been made with the
        principal of the building. Such meetings shall not conflict with any regular or
        specific educational activities and such use shall not involve additional or extra
        custodial services and/or other unusual expense to the District. Use of the building
        on other than days requires the approval of the Superintendent in addition to the
        school principal. Any added expense resulting from Association use shall be paid
        by the Association.


                                               18




                                                                                         WCSD 4156
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 20 of 66




                                       ARTICLE 16
                                     REQUIRED DAYS

 16.1   The minimum number of regularly scheduled working €lays months for all unit
        members will be specified in Appendix B. Any variances from the normal number
        of regularly scheduled working - months for a position will be noted as such in the
        job description and the Association President will be advised of the variance in
        writing.

16.2    Unit members who are in positions that are less than 12 months in duration may
        request and, with the approval of their immediate supervisor, "flex" their work
        schedule for the purposes of working during non-contract periods if such work is
        necessary for their position.

        For example: If the employee is earning $115,957, the daily rate of pay is $504.16.
        Under the 250 day contract, the new daily rate of pay would be $463.83. If the
        employee currently has 20 days accrued, equal to $10,083.20 at his/her daily rate
        of pay, upon converting to the new daily rate (dividing by $463.83), the employee
        would be credited a total of 21.74 days, which is an additional 1.74 days for this
        example.

16.3    Unit members with fewer than 230 days on the salary schedule shall not accrue
        vacation days. Unit members with 230 day contracts shall accrue a maximum of 20
        vacation days per year, with a maximum of 40 days-vacation carryover. Once an
        employee reaches the cap of forty (40) days maximum accrual, the employee will
        no longer accrue vacation days until the accrued days fall below the forty (40) day
        maximum.

16.4    All days worked by unit members shall count toward their minimum number of
        contract days required, including holidays and weekends. This may not result in
        unit members having completed their required workdays prior to the last day of the
        school year when teachers are in attendance.

16.5    All Administrators are encouraged to work the two weeks prior to the beginning of
        the school year and the two weeks following the end of the school year.

16.6    If, due to the scope of the job, unit members are required by their immediate
        supervisor to work extra days above and beyond the minimum contract time, they
        will be compensated at their daily rate of pay. This does not include days worked
        during the two weeks prior to the opening of school or the two weeks following
        the close of school.




                                             19




                                                                                     WCSD 4157
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 21 of 66




 16.7    Effective July 1, 2005, the District shall add two (2) additional work days to
         contracts for the following bargaining unit members: Elementary and Secondary
         Principals, Secondary Assistant Principals, Specialists, and Coordinators I and II.

                                      ARTICLE 17
                                  ADMINISTRATOR FILES

 17.1   In accordance with NRS 391.755(b), a written admonition must allow reasonable
        time for improvement, which must not exceed three (3) months for the first
        admonition. The admonition must include a description of the deficiencies of the
        administrator and the action that is necessary to correct those deficiencies.

        17.1.1 An admonition issued to any employee covered by this bargaining group
        who, within the time granted for improvement which may be longer than three (3)
        months and who has met the standards set for the employee by the administrator
        who issued the admonition must be removed from the records of the employee
        (upon email or written request of the employee to the Chief Human Resources
        Officer) together with all notations and indications of its having been issued. The
        admonition must be removed from the records of the employee not later than three
        (3) years after it is issued.

17.2    Materials derogatory to unit members' conduct, service, character, or personality
        shall not be placed in their file unless they have had an opportunity to read such
        material and to indicate that reading has occurred by affixing their signature on the
        actual copy to be filed. Such signature does not indicate agreement with the
        content of such material. The member is entitled to a copy upon request.

17.3    Unit members shall have the right to respond in writing to any material filed, and
        their answer shall be submitted to the immediate supervisor and forwarded to the
        Chief Human Resources Officer, who shall attach it to the file.

17.4    Access to personnel files of unit members shall be on a need-to-know basis only.
        Permanent files of members shall be kept in the Human Resources office. Review
        of such files shall be noted by the date and signature of the reviewer. Members of
        the Board of Trustees, the Superintendent, the appropriate associate or assistant
        superintendent, the member's immediate supervisor, all employees of Human
        Resources, District legal counsel, or as otherwise authorized by law shall be
        exempt from this requirement.

17.5    Unit members shall have the right to place pertinent material in their file. This
        material shall be submitted to the immediate supervisor or Superintendent,
        forwarded to Human Resources, and placed in the member's file. The immediate
        supervisor or other administrative personnel shall have the right to attach


                                             20




                                                                                      WCSD 4158
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 22 of 66




        comments to such materials subject to 18.2. No such material shall be deleted
        without the member's consent.

 17.6   Unit members shall have the right, upon request, to review the contents of their
        personnel file. Members will be entitled to have a representative of the Association
        accompany them during such review.

 17.7   All references and information originating outside the School District on the basis of
        confidentiality and information obtained within the School District in the process of
        recommending the unit member for employment or promotion shall not be subject
        to this Agreement and, therefore, shall not be available for inspection by the
        member.

                               ARTICLE 18
   DISMISSAL AND DISCIPLINARY PROCEDURES INCLUDING GRIEVANCE AND
                          BINDING ARBITRATION

18.1    Disciplinary actions, including but not limited to, demotion, suspension, dismissal,
        and non-renewal actions taken against post-probationary unit members (in
        accordance with NRS 391), shall be progressive in nature and related to the nature
        of the infraction.    Unit members shall be given reasonable opportunity for
        improvement.

        The School District shall not discharge, demote, suspend or take any other
        disciplinary action against a post probationary bargaining unit member of this unit
        without just cause.

18.2    The procedures embodied in NRS Chapter 391. 750 for short-term suspension,
        demotion or dismissal applies to Certificated Administrators.

18.3    In lieu of using the procedure embodied in NRS 391.750, for short-term
        suspension, demotion and dismissals, unit members may choose to have the
        matter heard pursuant to binding arbitration using an arbitrator mutually selected by
        the member or the member's designee and the District following the Federal
        Mediation and Conciliation Services' (FMCS) rules for choosing an arbitrator from a
        list submitted by the Federal Mediation and Conciliation Services' (FMCS).

18.4    PROGRESSIVE DISCIPLINE - Except as otherwise provided by this Agreement,
        demotion, suspension, dismissal, and non-renewal actions taken against
        employees covered by this Agreement shall comply with all provisions of NRS
        Chapter 391 as amended through the Nevada Legislature. It is understood that all
        references to NRS Chapter 391 throughout this Article imply the current Chapter
        391 and any future amendments by the Nevada Legislature.


                                             21




                                                                                      WCSD 4159
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 23 of 66




 18.5   The parties to this Agreement recognize and subscribe to the philosophy of
        progressive discipline. Progressive discipline is an effective, reasonable system of
        disciplinary action that is founded on the premise that disciplinary actions are,
        where possible, to be corrective rather than punitive; that generally disciplinary
        actions are to be progressively more severe; and that the disciplinary actions
        imposed and their progression fit the nature of the specific circumstances.

 18.6   Demotion, suspension, dismissal, and non-renewal actions taken against
        employees in accordance with NRS 391 and this Agreement shall be appropriate to
        the specific failure to act of the individual employee, shall be progressive in nature
        and reasonably related to the nature of the problem. If requested, employees must
        be provided with a representative of their choice in accordance with the provisions
        as set forth in Article 21 of this agreement.

18.7     INVESTIGATIONS/FORMAL COMPLAINT PROCESS - After the District has
         conducted its preliminary initial investigation and that investigation results in a
        formal investigation of an employee it shall be conducted as follows:
        A. The employee's supervisor shall serve written notice to the employee who is the
             subject of the investigation that the supervisor is scheduling an administrative,
             investigative due process (IDP) meeting. The notice shall include:
         B. A description of the nature of the investigation;
        C. A summary of alleged misconduct of the employee including the administrative
             policies that are being investigated;
        D. The date, time and place of the IDP meeting or hearing;
        E. The person in charge of the investigation and the individual who will conduct
             any IDP or hearing;
        F. The name of any other person who will be present at any IDP or hearing; and
        G. Immediately before any IDP or hearing begins, inform the employee who is the
            subject of the investigation orally on the record that:
        H. The employee is required to provide a statement and answer questions related
            to the employee's alleged misconduct; and
        I. If the employee fails to provide such a statement or to answer any such
            questions, the agency may charge the employee with insubordination.
        J. Limit the scope of the questions during the IDP or hearing to the alleged noticed
            misconduct of the employee who is the subject of the investigation.
        K. If any evidence is discovered during the course of an investigation or hearing
            which establishes or may establish any other possible misconduct engaged in
            by the employee, the District shall notify the employee of that fact and shall not
            conduct any further interrogation of the employee concerning the possible
            misconduct until a subsequent notice of that evidence and possible misconduct
            is provided to the employee unless the employee waives that right and allows
            the additional allegations to be heard during the initial investigative hearing.
        L. The hearing may be recorded by the parties.


                                              22




                                                                                       WCSD 4160
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 24 of 66




       M. Upon the employee receiving notification of the IDP, the District shall complete
          the investigation within forty-five (45) days. The time constraints may be
           extended beyond the forty-five (45) days providing exigent circumstances exist
          to prevent a thorough investigation. In such an instance, the individual
          conducting the investigation, with the approval of his/her supervisor, shall
          provide the affected employee and his/her representative f there is one, with a
          written notice within ten (10) days or by e-mail with delivery confirmation, the
          exigent circumstances as to why the investigation had to be extended. In no
          event shall an investigation conclusion exceed sixty (60) days.               If the
          investigation is not completed in the time frames as described in this section the
          administrative investigation shall be closed with the conclusions listed as "non-
          sustained."
       N. If the investigation concludes that no violations of policy(ies)/statute(s) occurred
          the employee shall immediately notified that the findings were not sustained,
          unfounded or exonerated.
       0. If the investigation concludes findings of violations(s) of policy(ies)/statute(s)
          occurred the employee shall be immediately notified of the findings and notified
          of the appeal rights as described in this Article.

18.7.1 Allegations of unsatisfactory performance and/or misconduct by an employee will
       be investigated by the employee's supervisor or the supervisor's designee.

18.7.2 When an employee is performing unsatisfactorily and/or is engaged in alleged
       misconduct that may lead to disciplinary action against the employee, the
       supervisor shall meet with the employee in an Investigatory/Due Process (IDP)
       meeting in order to discuss the allegations of unsatisfactory performance and/or
       misconduct.

18.7.3 If exigent circumstances exist, a supervisor may discuss with an employee a
      situation that needs to be addressed immediately.

18.7.4 The supervisor shall give a written notice to the employee who is the subject of the
       investigation that the supervisor is scheduling an administrative, Investigative Due
       Process (IDP) Meeting. The notice shall include:
              A.      A description of the nature of the investigation;
              B.      A summary of alleged unsatisfactory performance and/or misconduct
                      of the employee including the administrative policies that are being
                      investigated;
              C.      The date, time and place of the IDP meeting.
              D.      The individual(s) who will conduct any meeting;
              E.      The name of any other person who will be present at any IDP the
                      meeting.



                                             23




                                                                                      WCSD 4161
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 25 of 66




 18.7.5 At the beginning of an IDP meeting, the supervisor shall inform the employee who
        is the subject of the investigation orally on the record that:

       The employee is required to provide a statement and answer questions related to
       the employee's alleged unsatisfactory performance and/or misconduct.
       If the employee fails to provide such a statement or to answer any such questions,
       the District may charge the employee with insubordination.

18.7.6 The scope of the questions at the IDP meeting shall be related to the alleged
       noticed unsatisfactory performance and/or misconduct of the employee who is the
       subject of the investigation.

       If any evidence is discovered during the course of an IDP meeting which
       establishes or may establish any other possible unsatisfactory performance and/or
       misconduct engaged in by the employee, the person(s) conducting the IDP meeting
       shall notify the employee of that fact and shall not conduct any further interrogation
       of the employee concerning the other possible unsatisfactory performance and/or
       misconduct until a subsequent IDP meeting notice of that possible unsatisfactory
       performance and/or misconduct is provided to the employee pursuant to section
       18.7.4 above. The employee may waive that right to the subsequent IDP meeting
       notice and respond to questions about the other possible unsatisfactory
       performance and/or at the current IDP meeting.

18.7.7 The IDP meeting may be recorded by the parties.

18.7.8 Upon the employee receiving notification of the IDP meeting from their supervisor,
       the District shall complete the investigation/lDP process (including any follow-up
       investigation) within forty-five (45) days. The time constraints may be extended
       beyond the forty-five (45)days providing circumstances exist to prevent a thorough
       investigation. The individual conducting the investigation, with the approval of
       his/her supervisor, shall provide the employee who is the subject of the
       investigation and his/her representative with a written notice ten (10) days prior to
       the forty five (45) deadline by e-mail with delivery confirmation, the circumstances
       as to why the investigation had to be extended. In no event shall an investigation
       conclusion exceed sixty (60) days from the time the employee receives the notice
       of the IDP meeting. If the investigation is not completed in the time frames as
       described in this section the administrative investigation shall be closed with the
       conclusions listed as "non-sustained."

18.7.9 The employee who is the subject of the investigation shall be notified in a timely
       manner of the findings of the investigation and shall be notified of the appeal rights
       as described in this article.



                                             24




                                                                                      WCSD 4162
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 26 of 66




 18.8   Except for incidents of a serious nature as defined in this Article, progressive
        discipline action shall generally follow the pattern of:

 18.9   Oral/Written Warning:

        A. The supervisor must verbally communicate the deficiencies to the employee
           regarding his/her performance or behavior.
        B. The supervisor must discuss the deficiencies in which improvement is required.
        C. An oral/written warning may be memorialized in writing in an oral/written
           warning conference summary.
        D. If an oral/written warning conference summary is developed, a written
           acknowledgement of receipt of the oral/written warning conference summary
           must be obtained. The employee is required to sign the oral/written warning
           conference summary as an acknowledgement of receipt, but the signature does
           not indicate agreement with its content. The oral/written warning is to be given
           to the employee by the supervisor and the employee may respond in writing to
           the warning and have the response attached.
        E. The oral/written warning and the written response by the employee, if any, will
           be placed only in the employee's site file.

18.1 O Written Reprimand:

        A. The supervisor must, in writing, communicate the deficiencies to the employee
             regarding his/her performance or behavior which must be changed/improved.
        B. The supervisor must, in writing, describe the deficiencies in which
            change/improvement is required and establish directions designed to lead to the
             required change/improvement.
        C. The supervisor must, in writing, inform the member that failure to improve may
            result in an admonishment and/or suspension, demotion, or dismissal.
        D. An employee may appeal a written reprimand to the Superintendent's level only ..
        E. A written reprimand may be purged from the personnel file, upon written request
           of the employee, if there are no same or similar violations twelve (12) months
           from the date the written reprimand was issued.

18.11 Letter of Admonition or Admonition/Suspension:

        A. An admonition must be provided to an employee as a separate document or in
           conjunction with a suspension. However, no employee shall be suspended
           without having received an admonishment except as provided for in NRS
           391.755 and NRS 391.760 or as described in this article.
        B. The supervisor must, in the written admonition, comply with the requirements of
           NRS 391.755 and notify the administrator that improvement is required and that
           continuation or repetition of the deficiencies as stated in the document may


                                            25




                                                                                    WCSD 4163
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 27 of 66




            result in suspension, demotion, dismissal, or a recommendation not to
            reemploy.
      C.    The supervisor may issue a Letter of Admonition only after an investigation, if
            needed, has been made. An admonishment may be utilized as the first step of
            progressive discipline when the administrator's actions meet the criteria for an
            incident of a serious nature as provided for in NRS 391. 750.
      D.    A written acknowledgement of the receipt of the admonishment must be
            obtained.     The employee is required to sign the admonishment as an
            acknowledgement of receipt but the signature does not indicate agreement with
            its content.
      E.   Administrative leave with pay may be used to temporarily remove an employee
           from their duties. The employee shall be informed that the reason(s) for placing
           the employee on administrative leave with pay is due to a pending investigation.
      F.    Except as provided in NRS 391.755 and NRS 391.760, or as otherwise
           described in this Article the supervisor must issue a letter of admonition and a
           written notice of suspension identifying the action of the administrator leading
           to the suspension. The notice of suspension will be signed by the employee
           and the employee's direct supervisor. The signature of the employee does not
           indicate agreement with the contents of the notice.
      G.   Except as provided in NRS 391.760, an employee who has been given a
           Notice of Recommendation for Suspension is entitled to a pre-disciplinary
           hearing before the Superintendent or his/her designee prior to· any disciplinary
           action being taken. The employee, or their representative(s), must request
           the hearing within fifteen (15) days of receipt of the notice of suspension. The
           District must hold or schedule the hearing within fifteen (15) days of receipt of
           the request for the hearing. It is agreed that timelines may be waived if
           agreed to in writing or by e-mail with delivery confirmation.
      H.   If the employee elects to appeal the discipline he/she shall be provided a
           complete copy of the investigation including any notes, recordings,
           transcribed copies of interview, if available, or documents used by the District
           or any outside source to reach the sustained findings.

           An employee may be suspended more than once during the administrator's
           contract year, but the total number of days of suspension may not exceed
           twenty (20) in one contract year, as provided in NRS 391.760.

18.12 Demotion, non-renewal or dismissal:

      A. A demotion is the removal of an employee from his or her present position to
         one of lesser rank, responsibility, or pay. An employee who is demoted must
         be assigned to a position in which he/she meets the minimum qualifications.
      B. The Superintendent or his/her designee shall give written notice of a
         recommendation of demotion to the employee as provided in NRS 391.775.
         The notice of recommendation of demotion will be signed by the employee

                                            26




                                                                                     WCSD 4164
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 28 of 66




            and the Superintendent or his/her designee. The signature of the employee
            does not indicate agreement of the demotion but only signifies receipt of the
            notice.
      C.    A Post Probationary employee who has been given notice of recommendation
            of demotion is entitled to a pre-disciplinary hearing before the Superintendent
            or designee prior to any disciplinary action being imposed. The employee, or
           the member's representative(s) acting on their behalf, must request the
            hearing as provided herein within fifteen (15) days of receipt of the notice of
            recommendation of demotion. The District must hold or schedule the hearing
           within fifteen (15) days of receipt of the request for the hearing. It is agreed
           that timelines may be waived if agreed to in writing or by e-mail with delivery
           confirmation.
     D.    A notice not to reemploy shall be used for a probationary employee who will
           not be reemployed at the conclusion of the probationary period.
     E.    Dismissal is used to permanently remove an employee from employment as
           an administrator with the School District.
     F.    If the Superintendent believes that cause exists for the dismissal of an
           employee the provisions of NRS 391.755 must be followed.
     G.    The Superintendent shall give written notice of recommendation of dismissal
           to the employee as provided in NRS 391.775 and as provided in Article 18.8
           above and Article 21 of this agreement. The notice of recommendation of
           dismissal will be signed by the employee and the Superintendent or his/her
           designees. The signature of the employee does not constitute agreement
           with the recommendation but only signifies receipt of the notice.
     H.    At least 15 days before a recommendation is made to demote, dismiss or not
           reemploy a post-probationary employee, the Superintendent or his/her
           designee shall give written notice to the employee by registered or certified
           mail or by e-mail with confirmation delivery, of his intention to make the
           recommendation. The notice must:

           1. Inform the employee of the grounds for the recommendation.
           2. Inform the employee that if a written request is directed to the
              Superintendent as provided herein, the employee is entitled to a pre-
              disciplinary hearing before the Superintendent or his/her designee as set
              forth NRS 391.650 to 391.800 inclusive and in compliance with this
              Agreement. The employee or their representative(s), acting on their
              behalf, must request the hearing provided herein. The employee or their
              representative(s), on behalf of the employee, must request the hearing
              within fifteen (15) days of receipt of the notice of recommendation of
              dismissal. The District must hold or schedule the hearing within fifteen (15)
              days of receipt of the request for hearing. It is agreed that timelines may
              be waived if agreed to in writing or by e-mail with delivery confirmation.
              The employee or his/her representative with approval of the employee,
              may waive the hearing and proceed directly to the appeal procedures as

                                            27




                                                                                     WCSD 4165
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 29 of 66




               described below including binding arbitration in accordance with the
               provisions of this Article.

            3. If the employee elects to appeal the discipline the employee and their
               representative(s) acting on their behalf, shall be provided a complete
               copy of the investigation including any recordings, transcribed copies of
               interview(s) if available or documents used by the District or any outside
               source to reach the sustained findings.

       I.   Disputes regarding suspension which are processed through the grievance
            and arbitration procedure as described in this article shall become effective
            on the date of the arbitrator's decision.

18.13 No observation may result in an oral warning conference summary, written warning,
      "ineffective" written evaluation, directions for change, or written admonition unless
      the observation is called to the attention of the administrator in writing by the
      supervising administrator(s) within twenty (20) school days after the observation
      was brought to the attention of the supervising administrator or within twenty (20)
      school days that the administrator receiving the document is required by contract to
      be on the job. A written acknowledgement of receipt of any writing must be
      obtained. The employee is required to sign the writing as an acknowledgement of
      receipt, but the signature does not indicate agreement with its contents. If the
      employee receiving the document is absent and not available during the twenty (20)
      school days, the twenty (20) school days shall be extended by the number of days
      that the employee is absent.

18.14 All appeals of sustained findings by the Superintendent or his/her designee shall be
      handled in the following manner:

18.15 Not later than fifteen (15) days after the receipt of the response from the
      Superintendent or his/her designee as set forth in above, the employee, or his/her
      representative, may request binding arbitration in accordance with the provisions
      set forth below. A request for arbitration shall be made by delivering to the
      superintendent or his/her designee written notice, which can be served by e-mail
      with delivery confirmation, of the intent to arbitrate the sustained discipline.

18.16 If the Association does not agree to or support arbitration, it shall not be responsible
      for any fees or expenses under this collective bargaining agreement (CBA). The
      individual employee, in that event, will be individually responsible for any fees or
      expenses. In addition, if the Association does not agree to arbitration, the Arbitrator
      may require from the individual the payment of one-half the estimated cost of the
      arbitration in advance of any hearing. If the payment is not made within thirty (30)
      days prior to the individual arbitrator's cancellation date, the grievance shall be
      deemed denied or settled on the basis of the last administrative decision. In that

                                              28




                                                                                       WCSD 4166
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 30 of 66




       event, the employee may rebut the last administrative decision within thirty (30)
       days of that event occurring and any such rebuttal shall accompany any file
       containing any information relevant to the issues at hand. Provisions for selection
       of the arbitrator shall be as described in this article under section 18.17 except that
       the word "association" shall be replaced with "individual employee."

18.17 In the event a timely written request for arbitration of an unresolved disciplinary
      grievance is made by the Association, the parties shall, within fifteen (15) days,
      jointly request the Federal Mediation and Conciliation Service (FMCS) to furnish a
      list of seven (7) arbitrators from which the arbitrator shall be selected. Such
      selection shall be accomplished by the Association and the District each striking
      one (1) name from the list in turn until one (1) name remains. The order of striking
      shall be determined by coin toss with the winner of the coin toss making the
      decision on who will initially strike the first name. The final selection of the arbitrator
      shall be made within fifteen (15) days following receipt of the list of arbitrators. The
      arbitrator will be notified by the parties within 15 days of the selection of the
      arbitrator.

18.18 The selected arbitrator shall be asked to conduct the arbitration hearing as soon as
      possible after his or her selection.

18.19 The arbitrator shall not have the authority to modify, amend, alter, add to, or
      subtract from any provision of this Agreement.

18.20 Unless waived by mutual agreement of the parties, the arbitrator's decision shall be
      submitted in writing to all parties within thirty (30) days of receiving the post hearing
      briefs from the parties and shall be final and binding, including payment of
      damages, on all parties to this Agreement.

18.21 The expenses of arbitration, including the arbitrator's fee/costs and expenses, and
      the cost of the arbitrator's transcript, shall be borne equally by the District and the
      Association or the individual if the Association has not approved the arbitration.
      However, all other expenses incurred by either party in the preparation or
      presentation of its cases are to be borne solely by the party incurring such
      expenses. It is understood and agreed only the Association has the right to request
      arbitration. However, should an individual member wish to proceed to arbitration
      without the approval of the association he/she shall have the right to advance the
      appeal to arbitration at their individual expense in accordance with the provisions of
      this article.

18.22 This provision shall not be construed as an agreement by the District to pay the
      grievant or the association representative, or any person present on their behalf, for
      the time spent in processing a grievance in accordance with the provisions of this
      Article.

                                              29




                                                                                          WCSD 4167
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 31 of 66




 18.23 Except as noted above costs to the parties for conducting grievance proceedings
       shall be paid for by the party incurring the cost.

18.24 The time for a grievance meeting/arbitration must be approved by the
      Superintendent or his/her designee and by the Association and/or the grievant. It
      may occur during or outside the work day. In the event a grievance
      meeting/arbitration is scheduled and held during the work day, administrators
      covered by this Agreement who participate in such a meeting as the grievant, as
      representative(s) of the grievant or as a witness shall do so without loss of pay.

18.25 A grievance shall be considered null and void if not filed and processed by the
      aggrieved employee or the Association in accordance with the time limitations set
      forth above, unless the parties involved agree to extend said limitations.

18.26 A grievance shall automatically advance to the next appeal level if the time
      limitations are not observed by the School District unless the parties involved agree
      to extend said limitations within the time frames listed herein.

18.27 Time limitations may be extended by mutual agreement of both parties. Should a
      waiver of time frames be mutually agreed to the parties will document the waiver in
      writing or by e-mail with delivery confirmation.

18.28 An accepted alternative dispute resolution process is mediation. Mediation may be
      used when both parties to a discipline/discharge dispute mutually agree to
      participate in this process. This process can run parallel to the arbitration process if
      agreed to by the parties.

                                      ARTICLE 19
                                  REDUCTION IN FORCE

19.1   The School District retains the right to determine when a reduction in force/layoff is
       necessary, the number of individuals who must be reduced/laid off, and the areas
       within which such reductions in force will occur. When a reduction in force is
       necessary, the District will notify the Association. The Association will utilize an
       advisory committee to review the reduction in force and to provide suggestions to
       the District regarding the procedures to follow.

19.2   Subject to the determination in 19.1 above, the parties agree to the following:

       19.2.1 First, unit members who volunteer to leave (terminate) from the area(s)
              affected by the reduction in force will be the first to be separated.



                                             30




                                                                                         WCSD 4168
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 32 of 66




      19.2.2 Second, members who become involved in a reduction in force procedure
             will be assigned to the next equivalent administrative position that becomes
             vacant, in accordance with their certification and qualifications. In regards to
             salary, equivalent administrative position shall mean a position at the same
             column on the Administrative Salary Schedule, or the same daily rate as the
             member's current position. In regards to full time equivalency, equivalent
             administrative position shall mean at the same full time equivalency as the
             administrator's current position. For example, an administrator in a full time
             position will be assigned to a vacant full time position, and an administrator
             in a half time position will be assigned to a vacant half time position.
             Employees who are working in non-principal positions are not eligible to be
             assigned to principal positions, unless the employees previously worked as
             a principal in WCSD.

      19.2.3 Third, if no equivalent position becomes vacant, any additional reduction in
             force of unit members shall be determined by using the following criteria in
             rank order listed. Administrators are only eligible to bump employees at the
             same or lower column and with the same or lower full time equivalency.

            Employees in non-principal positions are not eligible to bump into principal
            positions, unless the employee previously worked as a principal in WCSD.

     Each unit member must be categorized into one or more positions for which the unit
     member is qualified to hold, applying the following criteria to those unit members on
     the most recent "Seniority Year List":

     1. State License certification, subject area endorsement and highly qualified status
        as defined by the NCLB;
     2. Criminal records consisting of gross misdemeanor convictions;
     3. Seniority- includes - National Administrative Board Certification;
     4. Performance evaluations as defined below in the "groupings" as described for
        FY 2011-2012 and FY 2012-2013;
     5. Sustained Discipline Records.

     For the purposes of this article the term "administrator on a one year only contract"
     does not include standard contract administrators in one year only positions.

     Within each position and subject the parties agree to establish and maintain 4 or 5
     groupings of unit members qualified to hold positions as follows:

     4 Groupings (effective 2011-2012):

     1) Grouping One shall consist of each administrator on a one-year only contract
        with two or more "Unsatisfactory Performance Evaluations" within the past five

                                            31




                                                                                     WCSD 4169
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 33 of 66




         (5) years. Ranking within that group must be by the greatest number of
         "Unsatisfactory Performance Evaluations" to the least number, followed by
         seniority.

      2) Grouping Two shall consist of each administrator with two or more
         "Unsatisfactory Performance Evaluations within the past five (5) years. Ranking
         with Grouping Two must be by the greatest number of consecutive
         "Unsatisfactory Performance Evaluations" to the least number followed by
         seniority.

      3) Grouping Three shall consist of each administrator with a "Satisfactory
         Performance Evaluation" that have gross misdemeanor convictions within the
         past 3 years; or have sustained discipline of multiple day suspensions without
         pay within the previous 3 years.

     4) Grouping Four shall consist of each administrator with a "Satisfactory
        Performance Evaluation" rating that holds a National Administrator Board
        Certification (NABC). Unit members within this Grouping shall be given 1 year
        seniority credit for each full year holding the NABC- to a maximum credit of 10
        years.

         5 Groupings (effective 2012-2013):

     1) Grouping One shall consist of each administrator on a one-year only contract
        with two or more "Unsatisfactory", "Ineffective" or "Minimally Effective"
        Performance Evaluation Ratings" within the past five (5) years. Ranking within
        that group must be by the greatest number of combined "Unsatisfactory",
        "Ineffective" and "Minimally Effective" "Performance Evaluations" to the least
        number, followed by seniority.

     2) Grouping Two shall consist of each administrator with two or more
        "Unsatisfactory", "Ineffective" or "Minimally Effective" "Performance Evaluation
        Ratings". Ranking with Grouping Two must be by the greatest number of
        combined "Unsatisfactory", "Ineffective" and "Minimally Effective" "Performance
        Evaluations" to the least number followed by seniority.

     3) Grouping Three shall consist of each administrator with an "Effective" or "Highly
        Effective" "Performance Evaluation Rating" that has a gross misdemeanor
        conviction within the past 3 years; or has sustained discipline of multiple day
        suspensions without pay within the previous 3 years.

     4) Grouping Four shall consist of each administrator with an "Effective"
        "Performance Evaluation Rating." Unit members within this Grouping shall be


                                          32




                                                                                  WCSD 4170
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 34 of 66




          given 1 year seniority credit for each full year holding the NABC to a maximum
          credit of 10 years.

       5) Grouping Five shall consist of each administrator with a "Highly Effective"
          "Performance Evaluation Rating." Unit members within this Grouping shall be
          given 1 year seniority credit for each full year holding the NABC to a maximum
          credit of 10 years.

Among unit members qualified to hold a position, employees must be reduced in the order
of their Groupings based on seniority, unless otherwise stated in the Grouping descriptions
as described above and as established on the most recent Seniority Year List, with unit
members in Group One reduced first and unit members in Group 4 or Group 5 reduced
last.

      In accordance with the above Groupings, administrators will bump employees in
      their present classification, and those employees will bump the employees as
      specified above. In the event a principal is bumped, that principal is eligible to first
      bump an assistant principal. Seniority shall then be used as follows:

             19.2.3.1 Seniority as an administrator based on total consecutive years of
                      administrative service in the school district.

             19.2.3.2 Seniority in the current administrative position based on the total
                      consecutive years in the current administrative position.

             19.2.3.3 Seniority with the District, based on the total consecutive years with
                      the District in case of a tie.

             19.2.3.4 All other conditions being equal, a lottery will be used to determine
                      the outcome.

      19.2.4 Fourth, administrators remaining will move to the next lower vacant
             administrative position, in accordance with their certification and
             qualifications. Employees who were working in non-principal positions are
             not eligible to move into principal positions unless they previously worked as
             a principal or assistant principal in WCSD.

      19.2.5 Whenever possible, a sixty (60) day written notification will be given to
             administrators who are to be laid off as a result of reduction in force.
             Administrators who are separated as a result of a reduction in force when no
             other administrative position is available will be placed in teaching positions
             in accordance with their certification. If unit members are affected by a
             reduction in force and are placed in a position at a lower salary, they will be
             placed as close to their previous salary, not to exceed the top of the new

                                             33




                                                                                       WCSD 4171
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 35 of 66




              range of the position. When there are more administrative employees than
              reappointment positions, the criteria of 19.2.3 will apply.

              Unit members who, because of reduction in force, are placed in teaching
              positions will retain all previous administrative seniority for administrative
              salary placement purposes.

   19.3 The School District will recall administrators, regardless if the administrator
        transferred into an equivalent but different position (for example, high school
        principal to Director 11, Middle School Principal to Director I, etc.), or if the
        administrator was laid off, by written notification (certified mail, return receipt
        requested) in the reverse order (greatest seniority to least seniority, based on the
        criteria outlined in 19.2.3) to their reduction, provided that the Administrator is
        currently certified, if required, and/or qualified for the new position. Employees
        who are placed on a recall list and who were working in non-principal positions
        are not eligible to be recalled into principal positions, unless the employee
        previously worked as a principal in WCSD. Recall notice shall be sent to the
        administrator's last known address on file with the Human Resources office. The
        administrator must, in writing, within ten (10) days of receipt, accept or reject the
        offer to return to work. The administrator will have twenty (20) days to return to
        duty.

   19.4 The recall right for administrators transferred into an equivalent but different
        position, or laid off, shall continue for a total of two (2) years from the date the
        administrator was transferred into an equivalent but different position, or laid off,
        subject to the notification requirements. However, the administrator will be
        allowed to reject a total of two (2) recall job offers without losing his/her layoff
        rights. If this occurs, the School District will simply offer the job to the next
        administrator on the list. The administrator who rejects a recall job offer retains
        his/her position on the list. The School District must offer any vacant
        administrative position to all qualified administrators on the recall list before non-
        listed administrators are hired. Further, the School District is not obligated to
        recall an administrator in the event that the administrator fails to comply with any
        provisions of this article. (2003)

   19.5 If an Administrator accepts a recall position into an equivalent position, the
        administrator then has no further recall rights to any subsequent administrative
        positions which may become available. If an administrator accepts a recall
        position into a position that is at a lower level than the original position from
        which he/she was laid off, the administrator will maintain recall rights until a
        subsequent, equivalent administrative position becomes available. This right will
        be available for a total of two (2) years from the date the administrator was
        transferred into an equivalent but different position, or laid off.


                                             34




                                                                                       WCSD 4172
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 36 of 66




  19.6    New employees filling positions with any temporary funding source, such as one-
          year-only (or any other specific period of time) positions, grant funded positions,
          bond funded positions, will not be eligible for this article until after five (5) years of
          service with the District in the position. District employees transferring into such
          positions will be eligible for this article.

                                    ARTICLE 20
                            PROBLEM SOLVING PROCEDURE

20.1   In all matters not covered by this Agreement, the School District recognizes the
       need to provide unit members with an efficient process to resolve questions,
       concerns and disagreements.

20.2   Except as provided below, members will first discuss the question, concern, or
       disagreement with their immediate supervisor. Every reasonable effort will be
       made by both parties to resolve the matter informally in this manner.

       20.2.1 If, after ten (10) days, the matter is not resolved in the opinion of the
              member, he may address the issue to the next level supervisor. The
              member will present the concern or question in writing, include a suggested
              resolution and provide a copy to the supervisor to whom the matter was first
              addressed.

       20.2.2 If, after an additional ten (10) days, the matter remains unresolved, the
              member may address the matter, in writing, to the Superintendent, including
              copies of any previously written submissions or other material relevant to the
              matter.

       20.2.3 Within a period often (10) days from receiving the written concern, question,
              or disagreement, the Superintendent will meet with the member (and, if
              desired, his association representative and/or legal counsel). The
              Superintendent's resolution will be stated in writing and a copy provided to
              the member within ten (10) working days of the date of the meeting.

       20.2.4 If the matter is not resolved within ten days or if after ten (10) days, the
              matter is not resolved in the opinion of the member, he may address the
              issue to the Board of Trustees. The meeting will be scheduled with the
              Board of Trustees as soon as reasonably possible, not to exceed 20 days
              after the date the request is received. Copies of any previous written
              submissions or other materials relevant to the matter will be submitted to the
              Board of Trustees at least five (5) days in advance of the meeting. The final
              resolution will be communicated to the administrator within 20 days of the
              date of the meeting.


                                               35




                                                                                            WCSD 4173
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 37 of 66




        20.2.5 The decision of the Board is final.

20.3   If a question or concern involves a unit member's supervisor or other line
       administrator, the member (and, if desired, his association representative and/or
       legal counsel) may elect to address the matter directly to his supervisor's supervisor
       or the Superintendent.
20.4   All parties to this procedure agree to maintain appropriate confidentiality concerns
       all matters so addressed.

                                    ARTICLE 21
                          ADMINISTRATIVE REPRESENTATION
21.1   A unit member about to undergo an investigatory interview shall be entitled to an
       association representative or another representative present at the interview and
       reasonable written notice prior to the date of interview. The unit member will notify
       the District prior to the interview of the identity of the representative he has chosen
       to be present. Any and all notices of the supervisor's desire to hold an investigatory
       interview with an administrator shall include the specific matter(s) being
       investigated.
21.2   After notice has been given and in the interest of expediting a resolution to a
       disciplinary problem, a unit member may .choose between participating in the
       investigatory interview without representation or not being interviewed at that time.
21.3   A member's right to representation during the course of an interview arises if
       discussion with the supervising administrator moves beyond merely informing the
       administrator of the nature of the investigation. No further discussion can occur
       with the supervising administrator unless the member obtains representation, if he
       desires to do so.
21.4   No unit member shall be disciplined or discriminated against because of lawful
       activity with the association. No attempt shall be made to intimidate or discourage a
       member from exercising his right to representation.

                                     ARTICLE 22
                               GRIEVANCE PROCEDURES

22.1   GRIEVA NCE RESOL UTION PROCE SS

       22.1.a A non-disciplinary contractual grievance shall be defined as a dispute
              regarding the interpretation, application or alleged violation of:
       (i)    Any of the provisions of this Agreement;
       (ii)   Any of the policies or regulations of the School District which directly relate
              to those mandatory subjects of bargaining as outlined in NRS 288.150(2).


                                             36




                                                                                       WCSD 4174
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 38 of 66




      22.1.1 Should a disagreement arise over the interpretation of, applica
                                                                                tion of, or
             alleged violation of any of the provisions of this Agreement, we pledge
                                                                                          to
             undertake discussions with that party seeking to explore resolution of
                                                                                        the
             disagreement through negotiation, mediation, arbitration, or other alterna
                                                                                       tive
             dispute resolution techniques. A dispute may be brought forward by
                                                                                         an
             individual unit member or by the association if a number of members
                                                                                        are
             affected.

      22.1.2 If a unit member does not file a grievance in writing, as provide
                                                                                d herein,
             within thirty (30) days after the member knew of or should have know of
                                                                                        the
             act or condition on which the grievance is based, then the grievance shall
                                                                                         be
             considered as waived. The parties involved may mutually agree to extend
             said time limitations.
            If the District does not respond or act within the time limits set herein,
                                                                                       the
            grievant shall have the right to proceed to the next step in the process.
     22.1.3 These discussions shall be voluntary, confidential and private.
     22.1.4 PROCESS
            22.1.4.1 The parties will attempt in good faith to resolve any disagreement
                     arising out of or relating to this Agreement by prompt discussions
                     between the employee with the appropriate supervisor, and another
                     member of his/her choosing and the WSPA President and
                     Representative(s) who have authority to settle the disagreement.
            22.1.4.2 The disputing party shall provide written notice to the Chief Human
                     Resources Officer, regarding the grievance. Such written notice will
                     include the specific language of the agreement at issue, a brief
                     discussion of the facts, the remedy sought, and the name of the
                     person representing the grieving party.
            22.1.4.3 The individuals shall meet as soon as possible (but not later than
                                                                                        15
                     working days of receipt of the notice), and after that, as often as
                     they reasonably deem necessary to exchange relevant information
                     and to attempt to resolve the dispute.
            22.1.4.4 The District will provide a written response to the original notice.

            22.1.4.5 At the option of the Association, a grievance concerning an alleged
                     violation of Article 19, Reduction if Force may be filed immediately
                     at Step Two of the Grievance and Arbitration Procedure.




                                            37




                                                                                       WCSD 4175
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 39 of 66




 22. 2 A non-disciplinary contractual grievance may be filed by a unit membe
                                                                             r covered by
 this Agreement, or by the Association, or by the member's
                                                                          or Association's
 representative(s) acting on behalf of the member and/or the Association.

22. 3 Non-Disciplinary contractual grievances may be brought by individu
                                                                          als or groups of
individuals who are directly affected by the nature of this dispute. Grievan
                                                                              ces may be
initiated or pursued at any step and to any higher step by the Associa
                                                                        tion. A grievance
filed by the Association involving more than one (1) member in more than
                                                                           one (1) location
may be commenced at Step Two of the Grievance and Arbitration Proced
                                                                          ure listed herein
by filing a written grievance.

       22.3.1 If the Association does not agree to or support arbitration, it shall
                                                                                         not be
        responsible for any fees or expenses under this collective bargaining
                                                                                    agreement
       (CSA). The individual employee, in that event, will be individually respons
                                                                                        ible for
       any fees or expenses. In addition, if the Association does not agree to
                                                                                    arbitration,
       the Arbitrator may require from the individual the payment of one-half the
                                                                                     estimated
       cost of the arbitration in advance of any hearing. If the payment is not made
                                                                                          within
       thirty (30) days prior to the individual arbitrator's cancellation date, the
                                                                                     grievance
       shall be deemed denied or settled on the basis of the last administrative
                                                                                      decision.
       In that event, the employee may rebut the last administrative decision within
                                                                                          thirty
       (30) days of that event occurring and any such rebuttal shall accompany
                                                                                        any file
       containing any information relevant to the issues at hand. Provisions for
                                                                                      selection
       of the mediator and arbitrator shall be as described in this article except
                                                                                       that the
       word "association" shall be replaced with "individual employee."

       22.3.2In the event an employee(s) covered by this Agreement exercises
                                                                                the right to
       individually process a grievance without assistance or support from the Associa
                                                                                       tion,
       the district shall provide the Association:

       A written copy of the grievance, the name of the grievant(s) to include
                                                                               the work
       location and the name of the grievant's appropriate supervisor;

       An opportunity to be present and to submit the Association's position
                                                                                   at any
       meeting with the grievant(s) and at any grievance hearing(s), evidentiary
                                                                                 hearings,
       arbitration hearing(s), or any other meeting(s); and

       A written copy of the resolution of the grievance or arbitration.

22.4   A grievance as defined herein must be filed in writing or submitted
                                                                                    by e-mail
       alleging which terms or provisions under which the dispute arises, and must
                                                                                       be filed
       not later than thirty (30) days after the affected member or Association first
                                                                                      knew or
       should have known of the act or condition upon which the grievance is based.


                                              38




                                                                                         WCSD 4176
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 40 of 66




 22.5    During all procedural steps, each of the parties to the grievance
                                                                            shall have access
         at reasonable times to all written statements and records of the grieva
                                                                                nce.
 22.6    In the event the grievance is between two (2) members of Assoc
                                                                       iation, the grievant
         may be represented by Association or their designated representativ
                                                                            e(s) during the
         entire Grievance and Arbitration Procedure.

22. 7    All grievances shall be handled in the following manner:

 Step One - Informal

22.8    A grievant may first attempt to resolve it informally by meeting with
                                                                                his immediate
        supervisor. The supervisor shall render a written decision to the
                                                                           member or his/her
        representative no later than five (5) days from the date of the meetin
                                                                              g.
        22.8.1 A decision reached between the grievant and the superv
                                                                            isor does not
               establish a precedent and cannot be utilized as the basis for resolvi
                                                                                    ng any
               other grievance.

        22.8.2 If the administrator is not satisfied with the response from
                                                                            the immediate
               supervisor, the grievant may proceed to Step Two.

Step Two - Formal

22.9    If the grievance is not resolved at Step One, the grievant or the
                                                                                Association may
        submit the unresolved grievance to the Superintendent or design
                                                                                   ee in signed
        written form or by e-mail with delivery confirmation, within the thirty
                                                                                (30) day period.
        22.9.1 In the event a grievance is submitted to Step Two in a timely
                                                                                   manner, the
               Superintendent or designee and the supervisor being grieved
                                                                                    shall meet
               with or schedule a meeting with the grievant and/or their
                                                                                    designated
               representative within fifteen (15) days after receiving the grievance.

        22.9.2 Within fifteen (15) days after the meeting, the Superintende
                                                                                nt or designee
               shall submit a written response or an e-mail response with
                                                                                        delivery
               confirmation, to the grievant and the Association and their repres
                                                                                    entative(s).
               Any resolution of the grievance in favor of the grievant shall be
                                                                                    reduced to
               writing in the form of a settlement agreement. If the Superintende
                                                                                           nt or
               designee fail to respond within fifteen (15) days, or if a time extens
                                                                                      ion is not
               mutually agreed upon in writing or by e-mail with delivery confirm
                                                                                     ation, the
               grievance shall automatically advance to the next appeal level.

        22.9.3 A decision reached between the grievant and the Superintende
                                                                           nt or his/her
               designee establishes a precedent and can be utilized as the
                                                                              basis for
                                               39




                                                                                         WCSD 4177
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 41 of 66




                 resolving any other grievance involving the issue(s) unless specifically stated
                 otherwise in the settlement agreement.

       22.9.4 If the grievance is denied or not settled at Step Two of the grievance
              procedures, the grievance may be appealed to Step Three, non-binding
              mediation.

Step Three - Mediation

22.1 O It is recognized that disputes among members are inevitable. Ongoing disputes that
       are not addressed will negatively impact working conditions and will ultimately lead
       to decreased productivity. An accepted alternative dispute resolution process is
       mediation.                                              ·

       22.10.1         Except as otherwise stated herein, requests for mediation shall be
                       made through the Association and shall proceed as described herein.

       22.10.2         Within ten (10) days thereafter, the District and the Association shall
                       agree       upon a mutually acceptable mediator who is experienced,
                       impartial, disinterested, and of recognized competence. The parties
                       shall then proceed to non-binding mediation. The parties agree to
                       utilize a Federal Mediation and Conciliation Commissioner if available
                       to initially mediate the grievance. If the parties are unable to agree
                       upon a Federal Mediation and Conciliation Service (FMCS) mediator,
                       a request for a list of mediators shall be made to the FMCS by either
                       party. Within ten (10) days after the receipt of the list of mediators,
                       the parties shall meet to select a mediator. The cost of the mediator,
                       if using a mediator other than a federally provided FMCS
                       Commissioner mediator, is shared equally by the parties.

       22.20.4         If the parties are unable to resolve the issue through non-binding
                       mediation, the grievant(s)/employee(s) or Association may submit the
                       grievance to Step Four Arbitration.

Step Four -Arbitrati on

22.11 In the event a grievance is not settled at the mediation level of the Grievance
      Procedure, the Association, not later than fifteen (15) days after the Mediation may
      appeal the grievance to binding arbitration, in accordance with the provisions set
      forth below. A request for arbitration shall be made by delivering to the
      Superintendent or designee written notice, which can be served by e-mail with
      delivery confirmation, of the intent to arbitrate.



                                               40




                                                                                         WCSD 4178
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 42 of 66




      22.11.1    In the event a timely written request for arbitration of an unresolved
                grievance is made by the Association, the parties shall, within fifteen
                (15) days, jointly request the Federal Mediation and Conciliation
                Service (FMCS) to furnish a list of seven (7) arbitrators from which
                the arbitrator shall be selected. Such selection shall be accomplished
                by the Association and the School District each striking one (1) name
                from the list in turn until one (1) name remains. The determination as
                to who shall strike first shall be by coin toss. The final selection of the
                arbitrator shall be made within fifteen (15) days following receipt of
                the list of arbitrators.

     22.11.2    The selected arbitrator shall be asked to conduct the arbitration
                hearing as soon as possible after his or her selection.

     22.11.3    The arbitrator shall not have the authority to modify, amend, alter,
                add to, or subtract from any provision of this Agreement. An
                arbitrator in the absence of the express written agreement of the
                parties shall have no authority to rule on any dispute between the
                parties other than the one, which qualifies as a grievance as defined
                above.

     22.11.4    The arbitrator's decision shall be submitted in writing or by e-mail
                attachment with delivery confirmation, to all parties and shall be final
                and binding, including payment of damages, on all parties to this
                Agreement.

     22.11.5    The expenses of arbitration, including the arbitrator's fee/costs and
                expenses, and the cost of the arbitrator's transcript, shall be borne
                equally by the School District and the Association. However, all other
                expenses incurred by either party in the preparation or presentation
                of its cases are to be borne solely by the party incurring such
                expenses. It is understood and agreed only the Association has the
                right to request arbitration.

     22.11.6    This provision shall not be construed as an agreement by the School
                District to pay the grievant or the Association Representative, or any
                person present on their behalf, for the time spent in processing a
                grievance in accordance with the provisions of this Article.

     22.11.7    The costs to the parties for conducting grievance proceedings shall
                be paid for by the party incurring the cost.

     22.11.8    The time for a grievance meeting/arbitration must be approved by the
                Superintendent's designee and by the Association and/or the

                                        41




                                                                                   WCSD 4179
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 43 of 66




                      grievant. It may occur during or outside the work day. In the event a
                      grievance meeting/arbitration is scheduled and held during the work
                      day, administrators and their representatives, if the representatives
                      are members of WSPA and are covered by this Agreement, who
                      participate in such a meeting as the grievance or as a witness shall
                      do so without loss of pay.

                                      ARTIC LE23
                              ADMINISTRATOR PROTECTION

 23.1    The Board of Trustees will provide legal assistance at no cost to the unit
                                                                                    member
         for any unit member who is sued for assault or other alleged incidents,
                                                                                      acts or
         omissions which occur in the pursuit of his duties and acting within the
                                                                                    limits of
         assigned responsibility in accordance with Administrative Regulation 4116.2.

23.2    Unit members shall immediately report to their immediate supervisor and/or
                                                                                           the
        District cases of assault, harassment, and verbal or written threats to life
                                                                                     and limb
        either suffered by them or for which they may be responsible and which occurre
                                                                                          d in
        connection with their employment.

23.3    Formal action shall be taken on such a complaint when such matter is reporte
                                                                                    d to
        the District and the Superintendent. The unit member shall be fully informe
                                                                                   d, in
        writing, as to the disposition of the action.

23.4    Unit members, while acting within the course of their duties as such, may
                                                                                    use such
        force as is reasonable and necessary to protect themselves or others or
                                                                                    property;
        quell a disturbance threatening physical injury; obtain possession of weapon
                                                                                         s or
        other dangerous objects upon the person of or within the control of an individu
                                                                                       al.
23.5    The District shall begin an on-site investigation immediately after receivin
                                                                                          g a
        complaint reporting assault, harassment, or written or verbal threats to life
                                                                                      and limb
        from an administrator.

23.6    No administrator shall be disciplined or discriminated against becaus
                                                                                 e of lawful
        activity with the Association. No attempt shall be made to intimidate or discour
                                                                                        age
        members from exercising their right to representation.




                                             42




                                                                                       WCSD 4180
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 44 of 66




                                     ARTIC LE24
                             PROFESSIONAL COMPENSATION

 24.1     Restructured salary Schedule

         Effective July 1, 2017 the District will replace the existing salary
                                                                               schedule with
         the School-Based Site Management Plan Salary Schedule
                                                                         developed by the
         District and the Association. All unit members will be initially
                                                                               placed in the
         appropriate grade and step based upon the point system calcula
                                                                                tions for the
        previous school year. For the initial placement, unit members who
                                                                              are in principal
        positions will be placed on the appropriate Grade as design
                                                                             ated using the
        School-Based Site Management Plan Salary Schedule on the
                                                                         step that matches
        their 2017-2018 annual salary on the current salary schedule,
                                                                          including the step
        increase, if eligible. For purposes of placement, the principal
                                                                          will roll-up on the
        2016-17 schedule, if eligible. If the roll-up results in an increa
                                                                              se of a yearly
        compensation of at least $1750, the unit member will be placed
                                                                                at the grade
        designated for the school at the closest dollar amount. If the roll-up
                                                                                 results iR is
        less than $1750 of their projected annual salary, they will be advan
                                                                               ced one step
        on the salary grade for their site.
        For example:

        If a principal of an elementary school is currently (16-17)
                                                                         on DC, Step 5
        ($98,630), the rollup placement on the old salary, for 17-18 would
                                                                           be DC, Step 6
        ($ 101, 590) for a difference of $2, 960. If the current school
                                                                        is designated 11
        months, Grade 43, the principal would be placed on Step 2c for
                                                                         an annual salary
        of$ 102,4 17.

        If a principal of a middle school is currently (16-17) on EC, Step
                                                                           8 ($111,365), the
        roll-up placement on the old salary schedule for 17-18 would
                                                                           be DC Step 9 ($
        111,365). No step increase is available. The middle school is
                                                                           designated as 11
        months, Grade 43, the principal would be placed on Step 7c for
                                                                            an annual salary
        of$ 114, 865.

        All other unit members will be placed on the School-Based
                                                                           Site Management
        Plan Salary Schedule on the step that matches their 2017-2018
                                                                             annual salary on
        the current salary schedule, including the step increase, if eligible
                                                                             .
        The District will examine the impact of moving from a month
                                                                        ly to either a bi-
        monthly or bi-weekly pay structure during the 2017-18 schoo
                                                                       l year. If such an
        examination determines the move is feasible, it will be implemented
                                                                             for the 2018-
        19 school year.


                                             43




                                                                                       WCSD 4181
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 45 of 66




 24.1.1 Effective July 1, 2018 bargaining unit members shall
                                                                 receive a cost of living
 increase of 1.00%. The District will pay on behal f of all barga
                                                                  ining unit members 100%
 of the cost for the employee portion of health insurance
                                                             premium for the term of this
 agreement.

 24.2    Salary Schedule Notes:

 24.2.1 Every year on or before February 1, the District will
                                                              review the School-Based Site
        Management Plan Salary Schedule in Appendix B and recalc
                                                                       ulate the points for
        each school site in the District.

 24.2.2 If this recalculation move s an employee to a grade
                                                             lower than their current salary
        placement, the unit memb er will remain at their current place
                                                                        ment until they
        choose to leave the school site, at which time the positio
                                                                   n will be posted at the
        appropriate grade based upon the calculations stated above
                                                                      .
24.2.3 If a unit member is involuntarily transferred to a schoo
                                                                l stie at a lower placement
       than their current placement on the salary schedule, they
                                                                     will remain at their
       current salary placement for one (1) year. After that, the
                                                                   unit memb er must either
      seek transfer to another position with the District or will be
                                                                      placed on the salary
      grade for that school site.

24.2.4 If a unit member chooses to voluntarily transfer to
                                                           another school site at which the
       salary grade placement is lower than the unit member's curren
                                                                       t placement, the will
       be moved to the appropriate salary-grade placement and
                                                                     receive the salary to
       which the position is entitled.

24.2.5 If the recalculation, involuntary transfer, or voluntary
                                                                transfer move s a unit
       memb er to a grade higher than their current salary place
                                                                      ment, the unit member
       will be move d to the appropriate salary grade placement
                                                                      at the beginning of the
       upcoming contract year.

24.2.6 If a unit member moves to a promotional position or
                                                              classification within the
       bargaining unit than their current position, they will be initiall
                                                                          y placed on the grade
       and step within the new position that is no less than 4%
                                                                      from their current salary
       placement. Should the salary increase be less than
                                                                    4% (yearly) they will be
       advanced one step.

24.2.7 If a unit member is placed on a limited-term specia
                                                           l assignment, they will retain the
       most recent salary grade and placement from the schoo
                                                                   l site and year they last
       served as an administrator at that site. Once placed, they
                                                                    will remain in that salary
       grade for the duration of that assignment.

        24.2.8 A unit member selected to open a new school will
                                                                receive no less than their
               current salary grade for three years. The school's initial
                                                                           calculation for
                                              44




                                                                                        WCSD 4182
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 46 of 66




            placement on the salary grade will be determined by the proces
                                                                                 s stated in
            Article 24.2.1, or when enrollment is finalized for funding purpos
                                                                                  es. If this
            initial calculation places the school in a higher grade than the unit
                                                                                   member's
            current salary placement, the provisions of Article 24.2.5
                                                                                  will apply
            retroactively to the beginning of the contract year. If the calcula
                                                                                  tion would
            place the unit member at a lower grade, the unit member will remain
                                                                                      at their
            current salary as described_in 24.2.2.

     24.2.9 Unit members authorized to advance to a higher salary
                                                                            column will be
            placed in the higher column at the lowest level which permit
                                                                               s an actual
            increase of at least 4% in the daily rate, but not to exceed the maxim
                                                                                  um step
            of that column.

     24.2.10 The School District will recognize up to four (4) additio
                                                                       nal years (beyond
            the five (5) year limit on the schedule) of experience for administrato
                                                                                   rs who
            left, and then returned, to the School District.

            This credit will be granted if members' additional four (4) years
                                                                              were in the
            School District and their absence from the School District or
                                                                              other public
            school employment did not exceed ten (10) years. This credit will
                                                                               place them
            on the maximum step given their placement and be retroactive
                                                                               only to the
            beginning of the contract year.

     24.2.11        Administrators who have completed a doctoral program will receive
            $1,100 in addition to their scheduled salary in July of each year.
                                                                                   This is
            intended as a salary bonus for the forthcoming contract year
                                                                              and is not
            earned until the contract year is completed on June 30. Admin
                                                                                istrators
            who leave prior to July 1, of any calendar year will have
                                                                            a pro-rated
            deduction. [For example, an administrator who receives a
                                                                           bonus July,
            1994, will not have earned that bonus until June 30, 1995. Ifs/he
                                                                                   leaves
            May 31 of 1995, s/he will have one month's worth of the doctor
                                                                               al bonus
            deducted from his/her last check.] Administrators who have
                                                                             announced
            prior to July 1, their intent to retire and have confirmed their
                                                                              retirement
            date will receive a prorated amount in July.

     24.2.12 NATIONAL ADMINISTRATOR BOARD CERTIFICATION
                                                        (NABC)
           Employees who earn a NABC shall receive a five (5) thousa
                                                                                nd dollar
           ($5,000.00) yearly increase in pay, paid over a 12-month period
                                                                                  . They
           shall also receive additional financial compensation/stipends for
                                                                                any extra
           duties or responsibilities undertaken for service contribution
                                                                             to the Staff
           Development Office for mentoring, instructing, advising and
                                                                               designing
           programs and other additional services that are subject to compe
                                                                                 nsation.
           Those extra services would be optional for those administrato
                                                                              rs. These
           administrators shall have the option to not participate in any extra
                                                                                duties or
                                          45




                                                                                      WCSD 4183
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 47 of 66




           responsibilities relating to or from the NABC. However, they shall receive
           the annual five (5) thousand dollars ($5,000.00) yearly increase in pay for
           achieving NABC.          In addition to the financial compensation for
           undertaking, those extra duties/responsibilities those individuals shall also
           receive written recognition from the District for their services to the District.
           The parties agree that the five (5) thousand dollars ($5,000.00) annual
           bonus paid over a 12-month period for those administrators, shall continue
           for a ten (10) year period. One current employee covered under the former
           plan (see MOU).<2011 >

     24.2.13 BOARD OF TRUSTEES' MODIFICATION/ABANDONMENT
            In addition to the above the parties agree that the WCSD Board of
           Trustees reserves the right to review the NABC program in order to
           determine its effectiveness in attaining Board objectives. The Board
           reserves the right to modify or abandon the certification program if the
           Board deems such action to be in the best interests of the District.
           However, should the Board decide to modify or abandon the program, any
           administrators currently holding NABC or any administrator actively
           pursuing NABC shall continue to receive the compensation as listed in this
           agreement for their ten (10) year period as described above.

           Should the Board direct staff to modify or abandon the NABC, the parties
           agree to meet and discuss the modifications and/or abandonment of the
           program and, if a modification is to be made, develop a new proposal.
           Any new Board directed abandonment or modifications to the NABC shall
           have no effect on those currently holding NABC or actively pursuing
           NABC, unless agreed to in subsequent negotiations. <2011 >

     24.2.14 LONGEVITY BONUS

           24.2.14.1 Unit members who have completed 10-14 total years of
                     educational service with the WCSD prior to July 1 of any year
                     will receive an additional yearly stipend of $1,870 in July of the
                     same calendar year, for which PERS contributions will be made
                     by the School District.

           24.2.14.2 Unit members who have completed 15-19 total years of
                     educational service with the WCSD prior to July 1 of any year
                     will receive an additional yearly stipend of $2,035 in July of the
                     same calendar year, for which PERS contributions will be made
                     by the School District.

           24.2. 14.3 Unit members who have completed 20 or more total years of
                      educational service with the WCSD prior to July 1 of any year

                                          46




                                                                                    WCSD 4184
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 48 of 66




                        will receive an additional yearly stipend of $2,145 in July of the
                        same calendar year, for which PERS contributions will be made
                        by the School District.

              24.2.14.4 Unit members who have completed 25 or more total years of
                        educational service with the WCSD prior to July 1 of any year
                        will receive an additional yearly stipend of $2,360 in July of the
                        same calendar year, for which PERS contributions will be made
                        by the School District.

              24.2.14.5 Unit members who separate from the School District prior to
                        July 1 of any calendar year shall receive a prorated longevity
                        Payment

24.3   Compensation for accumulated sick leave at retirement will be provided for as
       specffied in Administrative Regulation 4142.05.

24.4   Unit members who are assigned to a multi-track year-round school shall be placed
       on the appropriate column based upon the additional contract days worked for
       which PERS contributions will be made by the School District. Assignments of less
       than a full contract year will be prorated.

24.5   ISOLATION ALLOWANCE

       Unit members who have full time responsibility at schools in Natchez and Gerlach
       will receive an isolation allowance, for which PERS contributions will be made by
       the School District. The principal at Natchez will receive $550. The principal at
       Gerlach will receive $1,837.

24.6   BENEFITS RESERVE PROGRAM

       24.6.1 For every current fiscal year there is established a Benefit Reserve Program
              (BRP) for each unit member who has completed fewer than 10 years of
              educational service with the School District in the amount of $700.

       24.6.2 The BRP may be used by the eligible member to pay for any one or more of
              the following items:

             (A)    To offset the cost of premiums paid for dependent medical coverage.

             (B)    To pay non-covered medical or dental expenses and to offset the
                    cost of deductibles, co-payments, or any excess costs on the
                    medical/dental insurance (including physical examinations), vision
                    insurance plan or hearing aid devices.

                                            47




                                                                                     WCSD 4185
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 49 of 66




           (C)   To offset premiums paid for additional life and/or professional liability
                 insurance.

           (D)   To pay for dues or fees related to memberships in professional
                 association(s) in the unit member's field.

           (E)   To pay for registration to professional conferences, seminars and/or
                 workshops.

24.6.3 PROCEDURES

           (A)   Annually, near the end of the fiscal year, the Business Office will
                 distribute to each unit member a "Benefit Reserve Program,
                 Statement of Use" form.

           (B)   Unit members will be requested to itemize the charges against the
                 BRP which they are submitting and submit receipts or other
                 documentation for each charge.

          (C)    The Business Office will then reimburse the unit member the specific
                 amount approved by the Board of Trustees toward offsetting the
                 costs submitted.

     24.6.4 GENERAL

          (A)    The BRP value is taxable income and will be reported by the School
                 District as income on the W-2.

          (B)    The "Benefit Reserve Program, Statement of Use" form must be
                 submitted by the deadline requested. No retroactive payments will be
                 made for previous year expenditures.

          (C)    Newly hired unit members who commence work after the start of the
                 fiscal year and unit members who separate during the fiscal year will
                 be entitled to a pro-rated amount of the BRP value based on the days
                 of service during the fiscal year.

          (D)    BRP unused balance remaining at the close of the fiscal year will
                 revert to the School District General Fund.




                                        48




                                                                                  WCSD 4186
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 50 of 66




 24.7   INSURANCE

        The health insurance contributions by the District shall not exceed the following
        for Calendar Year 2017. Rates for Fiscal Year 2018 and 2019 to be adjusted
        according to the plan providers and insurance committee negotiations that is to
        occur in January 2018. These amounts shall be adjusted when they occur. The
        District shall inform the Association and the employees covered by this
        agreement of the new amounts. The rates listed below are effective as of
        January 1, 2017:


        24.7.1 Medical Insurance (including any and all related insurances or coverages)
               $589.14 per month per eligible employee.
               GAP - $14.80 per month

        24. 7.2 Dental Insurance - $52.87 per month per eligible employee.

        24.7.3 Vision Insurance - $12.32 per month per eligible employee.

        24.7.4 Life Insurance - $66.00 per month per eligible employee.

        24.7.5 Long-Term Disability Insurance - $.14/$100 payroll per month per eligible
        employee.

        24.7.6 RETIREE SUBSIDY

              The provisions of this Article and all its subsections shall sunset effective
              June 30, 2006 and bargaining unit members who retire after June 30,
              2006 will no longer be eligible for any retiree subsidy. Effective July 1,
              2006, all retirees previously eligible for the subsidy as of June 30, 2006,
              shall be eligible to receive the retire subsidy.

              The cost of such subsidy shall not exceed .00151641 of the budgeted
              General Fund property tax revenues. (the "Cap").

              Any and all monies paid by the District under the State plan for the Public
              Employees Benefit Plan subsidy or its equivalent, which are not
              reimbursed by the State, shall be credited dollar for dollar against the
              CAP.

              The retirees' insurance subsidy shall be paid as follows: The District will
              pay 40% of the monthly medical insurance costs that it pays for medical
              insurance for its active full-time Bargaining unit members, for each and
              every eligible retiree who elects to participate in one of the District's self-

                                             49




                                                                                      WCSD 4187
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 51 of 66




              insured group health plans. After the Cap is reached, no retiree subsidy
              will be paid for that fiscal year."

24.8   EARLY SEPARATION INCENTIVE PLAN (ESIP)

       24.8.1 The District will provide an Early Separation Incentive Plan (ESIP) within the
              following limitations:

              Commencing July 1, 2006, bargaining unit members desiring to participate
              in the ESIP must satisfy the following conditions in order to be considered as
              a participant of the ESIP: 1) have completed 20 years of continuous service
             with the Washoe County School District as of August 31 of the year in which
             they participate; 2) have less than 36 years of credited service with PERS as
              of the year in which they participate (separate); 3) submit to the Human
              Resource Division of the District a completed ESIP Application Form and
              Letter of Resignation (effective no later than August 31 of the year in which
             they retire) prior to the deadline announced by the District. Employees with
             30 more years of service who received an unsatisfactory evaluation in the
             previous year and who receive an unsatisfactory evaluation in the year they
             apply for ESIP, are not eligible for ESIP. Following the receipt by the District
             of a completed ESIP Application Form and Letter of Resignation, the
             bargaining unit member's ESIP Application Form and Letter of Resignation
             will be either approved or disapproved by the District no earlier than January
             of the year the bargaining unit member is to retire and the bargaining unit
             member will be notified in writing of the decision. If a bargaining unit
             member's ESIP Application is approved by the District, the District will
             accept the bargaining unit member's Letter of Resignation and determine
             the amount of the benefit to be paid to the bargaining unit member (the
             "ESIP Amount") as follows:

             For bargaining unit members who are classified as "year round employees"
             of the District, the ESIP Amount will be paid to such employees by June 30th
             of the year that such employees retire. For bargaining unit members who
             are classified as "traditional employees" of the District, the ESIP Amount will
             be paid by August 31 of the year that such employees retire. The ESIP
             Amount awarded to a bargaining unit member will be paid by the District to
             the bargaining unit member in a lump sum amount, and unless the
             provisions of the Internal Revenue Code of 1986, as amended (the "Code")
             and the corresponding Treasury Regulations provide otherwise, the ESIP
             Amount paid to a bargaining unit member shall be treated as severance pay
             taxable to the bargaining unit member under applicable federal and state
             laws. The bargaining unit acknowledges that because the ESIP Amounts
             are treated as taxable severance pay to its members, the District is
             authorized to withhold from the ESIP Amount paid to a bargaining unit

                                            50




                                                                                      WCSD 4188
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 52 of 66




             member, all federal, state and local income, payroll, and other taxes required
             to be withheld under applicable federal and state laws. The bargaining unit
            further acknowledges that the payment of ESIP Amounts may not be (i)
             deferred beyond the date the ESIP amount is payable, or (ii) transferred by
            the District on a pre-tax basis to a tax-exempt plan sponsored by the District,
             including without limitation, the "Special Pay Plan" and any plan described in
            Code Section 403(b) or Code Section 457. However, a bargaining unit
            member is authorized, if permitted by the laws governing the Nevada PERS
            Program, to utilize the after-tax ESIP Amounts to voluntarily purchase PERS
            service credits. Any bargaining unit member who elects to utilize his or her
            after-tax ESIP Amount to purchase PERS service credits shall be solely
            responsible for obtaining from and submitting to PERS the necessary
            documentation to purchase the PERS service credits prior to separating
            from service from the District. The bargaining unit and the District hereby
            agree that the ESIP described herein shall be memorialized in a Plan set
            forth in the Administrative Regulations adopted by the District, which Plan
            shall contain language necessary to comply with Code Section 409A.

     24.8.2 The maximum incentive for each approved ESIP applicant will be no more
            than $24,000.

     24.8.3 The District will provide a maximum of $120,000 in incentives in any given
            year (the "CAP"). If the cost of the incentives exceeds $120,000, those with
            the most continuous years of service with the District shall be recommended
            first. The cost of previous awarded stipends shall be included under the
            CAP.

     24.8.4 Should a bargaining unit member become deceased prior to receiving the
            total ESIP entitlement, the balance shall be paid to the designated
            employee's beneficiary or the employee's estate.

     24.8.5 All other matters related to this program will be governed by Administrative
            Regulation 4149 which shall not be incorporated into this Agreement by
            reference and thus not be subject to the grievance procedure.

     24.8.6 This Article and the ESIP benefit for bargaining unit members shall sunset in
            its entirety on June 30, 2011 and cease to be part of the Agreement
            thereafter. Notwithstanding the language above in 24.8.1 through 24.8.5,
            the ESIP benefit shall be phased out by allowing a maximum of only: three
            (3) approved ESIP applicants for 2008-2009; two (2) approved ESIP
            applicants for 2009-2010; and one (1) approved ESIP applicant for 2010-
            2011.



                                          51




                                                                                   WCSD 4189
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 53 of 66




 24.9   PROFESSIONAL DEVELOPMENT

        24.9.1 $625 will be available in departmental budgets each year for a bargaining
               unit member to utilize for his/her professional development:

               Professional development money designated in this section may be carried
               over into the budget for the following year and will not be subject to the
               budget rollover percentage. Bargaining unit members may accrue up to a
               maximum of $1,250 in their budgets for professional development.

              Professional development money may not be utilized by the bargaining unit
              member or the school/location for any other purpose than the professional
              development of the bargaining unit member. Professional development
              money may be utilized to pay dues for national/state professional
              association's contingent on the administrator being provided professional
              development opportunities or professional development materials by the
              national/state professional association. Professional development money
              may not be utilized to pay dues for local associations, but may be used to
              pay for professional development opportunities provided by the local
              association.

        24.9.2 Effective November 1, 2014, licensed administrators may use their
               professional development funds to receive compensation while attending
               non-contract, supervisor approved, District training (e.g. "Saturday Cafe").

              When an employee attends their approved District training, they will be paid
              at a rate of $30/hour. This amount will be deducted from their annual
              professional development amount, up to the maximum of what amount
              exists in the employee's annual or accrued amount except as described in
              this Article.

              In order to use professional development funds the employee must complete
              the District's Special Service Agreement (stipend form) and provide it to their
              supervisor for pre-approval. In the description of services to be performed,
              the employee must include the training they desire to attend, the date the
              training will be conducted, and the number of hours for training.

              Exception: Payment shall not be paid for non-contract District training when
              the District has paid for the employee's professional fees, travel and/or
              conference costs.




                                             52




                                                                                      WCSD 4190
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 54 of 66




24.10       MLEAGE REIMBURSEMENT

        24.10.1    Beginning with the 2008 fiscal year, a mileage reimbursement fund shall
                  be established for school principals and assistant principals who may be
                  required to use their own automobiles in the performance of their duties.
                  The mileage reimbursement shall be at the rate set by the Internal
                  Revenue Service, to be adjusted when the IRS rate changes from time to
                  time. Mileage will be calculated and paid for travel between schools or
                  District properties, but shall not be paid for travel between the home or
                  point of origin and the regular work location. The total amount of the
                  mileage reimbursement fund shall be capped at $100,000 per fiscal year.
                  For the 2008 fiscal year each school principal and assistant principal will
                  be allocated a maximum of amount from the fund as follows:

               High Schools - $1,200; Middle Schools - $500; Elementary Schools - $250

               Request for mileage reimbursement must be submitted on mileage
               reimbursement forms through the schools.


                                   ARTICLE2 5
                         ADMINISTRATIVE RECLASSIFICATION

25.1    A reclassification is the movement of a position on an administrative salary
        schedule based on significant changes in duties and responsibilities as
        compared to the job description under which the unit member was hired.
        Increased workload by itself is not a basis for reclassification under this
        procedure. Requests for additional staff or days should be directed to the
        appropriate member of the Executive Cabinet. Requests for salary increases
        based on comparisons with similar positions in other districts or the private sector
        should be directed to the WSPA to be addressed through the collective
        bargaining process.

        25.1.1 REQUEST PROCESS

              Any unit member who feels his/her position is not properly classified on
              the Washoe County School District's Certificated Administrator's Salary
              Schedule may complete and submit to his/her supervisor an
              Administrative Reclassification Request Questionnaire.

              Administrative supervisors may also submit a request for the
              reclassification of a certificated position due to reorganization,
              restructuring, or significant changes to a position. Such requests may be
              submitted before the duties are assigned to the employee.

                                             53




                                                                                      WCSD 4191
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 55 of 66




      25.1.2. DATA COLLECTION

           25.1.2.1 Human Resources will conduct an interview with the employee to
                    gather additional information and to clarify information gathered on
                    the Reclassification Request Questionnaire.

           25.1.2.2 Human Resources may perform a desk audit of the position.

           25.1.2.3 Human Resources will conduct an interview with the employee's
                    supervisor, department head, and/or assistant superintendent to
                    gather additional information.

25.1.3 RECLASSIFIC ATION REVIEW PROCESS

           25.1.3.1 Human Resources will review the Questionnaire to determine if a
                    position should be reclassified to a higher or lower salary range, or
                    if the position should remain where it is currently classified. A
                    position is normally recommended for a reclassification if the
                    position has or will experience significant changes in the duties,
                    tasks, and responsibilities that change the intent of the position to a
                    degree that it no longer falls within the realm of the classification to
                    which it was originally assigned.

                   A written analysis and recommendation will be provided to the
                   Superintendent by Human Resources and will consist of one of the
                   following:

                    25.1.3.1.1 A position may be recommended to be reclassified to an
                               existing or new classification at a higher salary range; or

                   25.1.3.1.2A position may be recommended to be reclassified to an
                             existing or new classification at a lower salary range (see
                             25.1.3.2); or

                   25.1.3.1.3 A position may be recommended for no change.

          25.1.3.2 The Superintendent may accept, reject, or modify the
                   recommendations of Human Resources. The results, including the
                   rationale for the decision, will be provided to the unit member and
                   his/her supervisor.

                   New classification and salary range changes will be reviewed with
                   the Association.

                                          54




                                                                                     WCSD 4192
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 56 of 66




                   If a recommendation to reclassify a position would result in a lower
                   salary, the unit member will be notified that there will be no change
                   in his/her salary or classification. The position will be reclassified
                   when it becomes vacant.


     25.1.4 TIMELINE

           25.1 .4.1. Reclassification requests may be filed with Human Resources
                      anytime during the year.

                   Human Resources will review the position and make
                   recommendations as soon as possible after receiving a request.
                   Human Resources will make an effort to submit recommendations to
                   the Superintendent no later than four (4) months after a request is
                   submitted.

                   The Superintendent will issue his/her decision preferably within 21
                   business days from the date Human Resources submits the request.

                   Decisions issued by the Superintendent shall be made effective in the
                   next scheduled pay period. In certain circumstances, based on the
                   status of the General Fund, the implementation date of a
                   reclassification may be postponed by the Superintendent.

     25.1.5 FURTHER REVIEW

          25.1.5.1 Unit members who do not agree with the decisions issued by
                   Human Resources may request a further review. The further
                   review process shall be as follows:

                   25.1.5.1.1 The unit member shall submit a letter in writing to Human
                              Resources containing either: 1) a request to meet
                              personally with the Superintendent to discuss the specific
                              reasons why s/he disagrees with the decision rendered;
                              or 2) the specific reasons why s/he disagrees with the
                              decision rendered. The Superintendent will review the
                              letter.

                   25.1.5.1.2 Letters must be received in Human Resources within 21
                              business days from the date the decision was sent to the
                              employee.


                                        55




                                                                                  WCSD 4193
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 57 of 66




                       25.1.5.1.3 The Superintendent will meet, preferably within 21
                                  business days from the date the further review letters
                                  were received, to review all letters submitted and to meet
                                  with all employees requesting such.

                       25.1.5.1.4 The Superintendent shall issue his/her decision to
                                  Human Resources, preferably within 21 business days
                                  from the date the Superintendent met with the employee.

                                  Human Resources will immediately notify the employee
                                  of the decision rendered by the Superintendent.

                       25.1.5.1.5AII decisions issued are final and are not subject to
                                 complaint or grievance.

       25.1.6 RECLASSI FICATION

              25.1.6.1 Unit members who have their positions reclassified will be placed at
                       the range, column and step that permit an increase of no less than
                       4%.

       25.1.7 FUNDING

              25.1.7.1 Prior to each fiscal year, Human Resources will submit through the
                       Budget Development Procedure for approval a budget to fund
                       reclassifications for the coming fiscal year.


                                     ARTICLE2 6
                                 TERM OF AGREEMENT

26.1   This agreement shall be effective as of the 1st day of July, 2017, and shall remain
       in effect until June 30, 2019, and shall continue from year to year thereafter, unless
       either of the signatories hereto shall give written notice to the other as required by
       Nevada Revised Statues, of a desire to change wages, hours, and conditions of
       employment hereof.

26.2   Either party may elect to negotiate any new subjects added by the legislature to the
       mandatory list of items under NRS 288.

26.3   Effective immediately after the ratification of the July 1, 2015-June 30, 2017
       successor agreement the parties agree to open negotiations on Article 18-
       Dismissal and Disciplinary Procedures Including Grievance and Binding Arbitration
       and Article 22, Grievance Procedures, with the objective being to resolve

                                             56




                                                                                      WCSD 4194
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 58 of 66




        disagreement by the parties as to the intent of both articles. (Any current
        grievances shall continue through the current resolution process as detailed in the
        existing 2013-2015 CBA on Article 18 and 22)

 26.4   Effective subsequent to July 1, 2015 the parties have agreed to initiate and
        participate in a committee to study the administrative contract days of the WSPA
        covered members. The results of the study must be negotiated with the parties to
        this agreement.

        This is to confirm that the parties identified below voted to ratify the Agreement on
        the dates noted.

        Washoe County School District (WCSD) Board of Trustees

        On the 11 th day of April, 2017

        Washoe School Principals' Association (WSPA)

        On the 6th day of April, 2017

        For Washoe County School District




        ' ~                   . ';ia-,. __,
        VirgiIR. Doran, L
        Mana er, WCSD



        Date'          I
                                                     1/z& It~
                                                    D~te    '




                                             57




                                                                                      WCSD 4195
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 59 of 66




             APP END IX A




                                 58




                                                               WCSD 4196
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 60 of 66




                         MEMORA NDUM OF UNDERS TANDING
                           Compen sation/A dditional Duties

The WCSD agrees to include representatives from the WSPA in the creation of a district-
wide policy addressing the issue of additional compensation for administrators requested
to perform duties outside the scope of their regular contracted duties. This policy will be
presented to the Board of Trustees for approval no later than July 1, 2006.

                        MEMORA NDUM OF UNDERS TANDING
                                    401A
The WSPA and the Washoe County School District enter into Negotiations to examine
how to set up a 401A plan that result in tax saving opportunities for the members of this
bargaining unit.

                             Memoran dum of Understanding

Pursuant to AB1 (2007) bargaining members entitled to 1/5 PERS credit have option to
continue 1/5 PERS or option for a cash payment per year up to an amount totaling no
more than $3,500, including any related benefits, i.e. PERS, and subject to State of
Nevada funding sources. The parties agree to comply with the State of Nevada
mandated rulings and regulations regarding this legislation.

                             Memorandum of Understanding
                                Classification of Deans

Following the ratification of the July 1, 2007 labor agreement, the parties agree to form a
committee of School District officials and Association representatives to meet and confer
regarding the status of Deans in the Washoe County School District. Options to consider
will include, but not be limited to, the creation of an exclusive column on the
Administrator's salary schedule dedicated to this classification with a new job title. The
creation of such a column and name change would allow those serving in such positions
to be properly recognized and compensated for their job responsibilities and extra days
worked.

The determination of the feasibility of implementation of any proposal brought forth by this
committee shall be reserved to negotiations of the successor labor agreement unless
mutually accepted, ratified and approved by the respective parties involved in the MOU.




                                             59




                                                                                       WCSD 4197
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 61 of 66




                         MEMORANDUM OF UNDERSTANDING

The parties agree to continue to establish a Professional Growth System which includes
a component of the Peer Assistance Review Panel. The parties further agree that upon
completion of the PAR process development and pilot, further discussions may ensue
based on potential contractual impact. (2011)


                 MEMORANDUM OF UNDERSTANDING
          NATIONAL ADMINISTRATORS BOARD CERTIFICATION
    BETWEEN WASHOE COUNTY SCHOOL DISTRICT AND WASHOE SCHOOL
                     PRINCIPALS ASSOCIATION
                    FOR 2011 CURRENT MEMBER

WSPA and the District have had a number of discussions regarding NABC since
February, 2009. As a result of those discussions the following MOU to the current
collective bargaining agreement, if ratified by the parties, will take place effective upon
ratification of this MOU.

Since, 2000, discussions and procedures for WSPA administrators have been
developed by the parties relating to NABC. As a result of those procedures several
administrators have successfully achieved the NABC. As a result and based on past
agreements between the parties, one (1) administrator currently achieving the NABC
has received an eight (8%) percent increase in base pay, paid over a 12-month period.
The parties agree that the increase in base pay for this administrator shall continue for a
ten (10) year period.

The one (1) individual currently holding NABC has been utilized and has received
compensation (stipends) for mentoring, instructing, advising and designing programs for
the District's Principals Academy, as well as undertaking other extra duties and
responsibilities. As a result of this agreement the one (1) individual shall not receive
additional compensation, other than the 8% base salary increase, unless the extra
duties and responsibilities she undertakes exceeds three (3) thousand dollars
($3,000.00) in a school year. The one (1) individual shall have the option to not
participate in any extra duties or responsibilities relating to or from the NABC. However,
should she participate in those extra duties and responsibilities that are subject to
compensation, she shall receive written recognition by the District for her service to the
District. This recognition shall be in addition to the possibility that she may be financially
compensated, should those extra duties that are subject to compensation, exceed three
(3) thousand dollars ($3,000.00) in a school year.

NEW ADMINISTRATORS ENROLLING IN NABC (Effective upon ratification of this
agreement by the parties):


                                              60




                                                                                       WCSD 4198
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 62 of 66




Currently there is one (1) individual working towards achieving NABC, other than the
one (1) individual referenced above, and he shall receive financial
compensation/recognition for his achievement, as follows:

       A five (5) thousand dollar ($5,000.00) yearly increase in pay, paid over a 12-
        month period, of each new school year. He shall also receive additional financial
       compensation/stipends for any extra duties or responsibilities undertaken for
       service contribution to the Staff Development Office for mentoring, instructing,
       advising and designing programs and other additional services that are subject to
       compensation. Those extra services will be optional for this individual. This
       administrator shall have the option to not participate in any extra duties or
       responsibilities relating to or from the NABC. However, he shall receive the
       annual five (5) thousand dollars ($5000 .00) yearly increase in pay for achieving
       NABC. In addition to the financial compensation for undertaking those extra
       duties/responsibilities, this individual shall also receive written recognition from
       the District for his services to the District. The parties agree that the five (5)
       thousand dollars ($5000.00) annual bonus paid over a 12-month period for this
       administrator, shall continue for a ten (10) year period.

Inasmuch as a new National Board Certification Program is being developed by the
National Board Certification for Principals, no new entrants will be accepted into the
existing program. Once the new program is developed and ready for implementation,
individuals may begin participating in the new National Board Certification for Principals
program. Those principals who are successful in achieving the new National Board
Certification for Principals, will be compensated as follows:

A five (5) thousand dollar ($5,000.00) yearly increase in pay, paid over a 12-month
period, of each new school year. They shall also receive additional financial
compensation/stipends for any extra duties or responsibilities undertaken for service
contribution to the Staff Development Office for mentoring, instructing, advising and
designing programs and other additional services that are subject to compensation.
Those extra services would be optional for those administrators. These administrators
shall have the option to not participate in any extra duties or responsibilities relating to
or from the NABC. However, they shall receive the annual five (5) thousand dollars
($5000.00) yearly increase in pay for achieving NABC. In addition to the financial
compensation for undertaking, those extra duties/responsibilities those individuals shall
also receive written recognition from the District for their services to the District. The
parties agree that the five (5) thousand dollars ($5000.00) annual bonus paid over a 12-
month period for those administrators, shall continue for a ten (10) year period.




                                             61




                                                                                      WCSD 4199
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 63 of 66




                          Memorandum of Understandings

 All Memorandum of Understandings that currently exist in the 2015-2017 CBA shall
 continue as described in Appendix A. (2017)




                                         62




                                                                               WCSD 4200
Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 64 of 66




             APP END IX B




                                 63




                                                               WCSD 4201
                                                                   Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 65 of 66




                                                                                                                                                                                    WASHOE COUNTY SCHOOL DISTRICT
                                                                                                                                                                        CERTlflCATED ADMINISTRATORS SALARY SCHEDULE 2017-2018                                                                                                                                                    Effective 07/2017




            1_0Month


                            "
                            40
                                  ,.
                                       62,119
                                       68,004
                                                lb
                                                  66,839
                                                  73,169
                                                            "   71,920
                                                                78,734
                                                                         ,a
                                                                              63,361
                                                                              69,363
                                                                                       "   68,176
                                                                                           74,637
                                                                                                     "   73,358
                                                                                                         80,307
                                                                                                                  ,a
                                                                                                                       64,628   "   69,540
                                                                                                                                    76,127
                                                                                                                                             "   74,827
                                                                                                                                                 81,913
                                                                                                                                                          .    65,921
                                                                                                                                                                        4b
                                                                                                                                                                             70,930
                                                                                                                                                                                      4'
                                                                                                                                                                                           76,322
                                                                                                                                                                                                    Sa
                                                                                                                                                                                                         67,241
                                                                                                                                                                                                                   Sb
                                                                                                                                                                                                                        72,348
                                                                                                                                                                                                                                 s,
                                                                                                                                                                                                                                      77,849
                                                                                                                                                                                                                                               6a
                                                                                                                                                                                                                                                    69,259
                                                                                                                                                                                                                                                             6b
                                                                                                                                                                                                                                                                  74 521
                                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                                             80,184
                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                           71,331    "   76,756   "82,591
                                                                                                                                                                                                                                                                                                                             Ua
                                                                                                                                                                                                                                                                                                                               74,188
                                                                                                                                                                                                                                                                                                                                           Ub
                                                                                                                                                                                                                                                                                                                                            79,828
                                                                                                                                                                                                                                                                                                                                                     u,
                                                                                                                                                                                                                                                                                                                                                       85,893
                                                                                                                                                                                                                                                                                                                                                                15a -
                                                                                                                                                                                                                                                                                                                                                                  77,153
                                                                                                                                                                                                                                                                                                                                                                          15b. -,.
                                                                                                                                                                                                                                                                                                                                                                            83,019
                                                                                                                                                                                                                                                                                                                                                                                   15c ·.
                                                                                                                                                                                                                                                                                                                                                                                     89,328
                                                                                                                       70,752                                  72,163        77,651        83,551        75,611         79,202        85,225        75,818        81,580     87,782        78,092        84,029    90,414      81,216       87,389     94,030     84,"463   90,884   97,790
                            .,
                            4'         70,723
                                       71,274
                                                  76,098
                                                  76,688
                                                                81,882
                                                                82,519
                                                                              72,136
                                                                              72,698
                                                                                           77,621
                                                                                           78,225
                                                                                                         83,520
                                                                                                         84,168
                                                                                                                       73,581
                                                                                                                       74,152
                                                                                                                                    79,173
                                                                                                                                    79,787
                                                                                                                                                 85,190
                                                                                                                                                 85,851
                                                                                                                                                               75,052
                                                                                                                                                               75 633
                                                                                                                                                                             80,757
                                                                                                                                                                             81,384
                                                                                                                                                                                           86,893
                                                                                                                                                                                           87,568
                                                                                                                                                                                                         76,553
                                                                                                                                                                                                         77,149
                                                                                                                                                                                                                        82,371
                                                                                                                                                                                                                        83,010
                                                                                                                                                                                                                                      88,632
                                                                                                                                                                                                                                      89,323
                                                                                                                                                                                                                                                    78,852
                                                                                                                                                                                                                                                    79,464
                                                                                                                                                                                                                                                                  84,844
                                                                                                                                                                                                                                                                  85,502
                                                                                                                                                                                                                                                                             91,292
                                                                                                                                                                                                                                                                             92,002
                                                                                                                                                                                                                                                                                           81,216
                                                                                                                                                                                                                                                                                           81,845
                                                                                                                                                                                                                                                                                                         87,389
                                                                                                                                                                                                                                                                                                         88,068
                                                                                                                                                                                                                                                                                                                   94,030
                                                                                                                                                                                                                                                                                                                   94,761
                                                                                                                                                                                                                                                                                                                               84,463
                                                                                                                                                                                                                                                                                                                               85,121
                                                                                                                                                                                                                                                                                                                                            90,884
                                                                                                                                                                                                                                                                                                                                            91,590
                                                                                                                                                                                                                                                                                                                                                       97,790
                                                                                                                                                                                                                                                                                                                                                       98,551
                                                                                                                                                                                                                                                                                                                                                                  87,841
                                                                                                                                                                                                                                                                                                                                                                  88,524
                                                                                                                                                                                                                                                                                                                                                                            94,521  tOL703
                                                                                                                                                                                                                                                                                                                                                                            95,254 -102,492
                            4'         73,552     79,143        85,157        75,023       80,724        86,862        76,523       82,341       88,598        78,054        83,986        90,370        79,616         85,666        92,178        82,005        88,237     94,943        84,463        90,884    97,790      87,841       94,521    101,703     91,358    98302 -105,769
                            44         78,702     84,682        91,118        80,275       86,378        92,940        81,881       88,103       94,799        83,520        89,866        96,694        85,188         91,664        98,630        87,083        94,414    lOLS90         90,376                 104,637
                                                                                                                                                                                                                                                                                                         97,246                93,994      101,135    108,820     97,751 105,178 113,174
            11Month
                                  ,.
                                  Prlnclnals ES & MS
                                              lb                         ,.                                        Ammst1-June30                          18Vacat1on Days
                                                                                                                                                                                                                                 s,                                        ,,         ,.
                            "       68,331
                                    71,743
                                                 73,SB      "79,112           69,671   "   74,994    "80,694
                                                                                                                  ,a
                                                                                                                     71,091     "
                                                                                                                             76,494          " 82,310
                                                                                                                                                          4a
                                                                                                                                                               72,513
                                                                                                                                                                        4b
                                                                                                                                                                          78,023
                                                                                                                                                                                      4'
                                                                                                                                                                                        83,954
                                                                                                                                                                                                    Sa
                                                                                                                                                                                                         7.3,965
                                                                                                                                                                                                                   Sb
                                                                                                                                                                                                                     79,583        85,634
                                                                                                                                                                                                                                               6a
                                                                                                                                                                                                                                                 76,185
                                                                                                                                                                                                                                                             6b
                                                                                                                                                                                                                                                               81,973        88,202     78,464       "84,432      "90,850
                                                                                                                                                                                                                                                                                                                            Ua
                                                                                                                                                                                                                                                                                                                              81,607
                                                                                                                                                                                                                                                                                                                                           Ub
                                                                                                                                                                                                                                                                                                                                            87,811
                                                                                                                                                                                                                                                                                                                                                     u,
                                                                                                                                                                                                                                                                                                                                                      94,482
                                                                                                                                                                                                                                                                                                                                                                ,Sa
                                                                                                                                                                                                                                                                                                                                                                    84,868"' 9L320
                                                                                                                                                                                                                                                                                                                                                                                      tsc :- ::·
                                                                                                                                                                                                                                                                                                                                                                                           98,261
                            "                    77,196      83,063           73,176       78,741     84,725         74,642  80,315            86,419          76,134     81,922        88,146           77,657      83,559        89,910        79,989        86,068        92,609     82,387        88,649       95,386     85,861        92,195    99,200        89108    95,884      103,170
                            "       74,543       80,206      86,304           76,033       81,813     88,029         77,SS3  83,447            89,789          79,102     85,117        91,585           80,688      86,818        93,420        83,109        89,424        96,222     85,599        92,108       99,108     89,026        95,791   103,072      "92,585    99623       107,193
                            "       77,088       82,947      89252            78,632       84,606     91,037         80,203  86,298            92,856          81,808     88,025        94,717           83,444      89,784        96,608        85,947        92,480        99,505     88,525        95,253      102,493     92,066        99,063   106,591        95,751 -103,027     '.110,855
                            "       78,757       84,742      91,183           80,333       86,437     93,007         81,938  88,165            94,866          83,579     89,930        96,766           85,250      91,727        98,699        87,807        94,481       101,659     90M1          97,315      104,711     94,0S8       101,210   108,897        97,822 105,256       113;254
                            "
                            40
                            4'
                                    80,426
                                    82,095
                                    83,762
                                                 86,537
                                                 88,332
                                                 90,129
                                                             93,114
                                                             95,045
                                                             96,977
                                                                              82,034
                                                                              83,735
                                                                              85,437
                                                                                           88,2611
                                                                                           90,099
                                                                                           91,929
                                                                                                      94,977
                                                                                                      96,947
                                                                                                      98,917
                                                                                                                     83,673
                                                                                                                     85,408
                                                                                                                     87,145
                                                                                                                             90,032
                                                                                                                             91,899
                                                                                                                             93,767
                                                                                                                                               96,876
                                                                                                                                               98,886
                                                                                                                                              100,897
                                                                                                                                                               85,350
                                                                                                                                                               87,121
                                                                                                                                                                          91,835
                                                                                                                                                                          93,740
                                                                                                                                                                                        98,815
                                                                                                                                                                                       100,864
                                                                                                                                                                                                         87,056
                                                                                                                                                                                                         88,862
                                                                                                                                                                                                                     93,670
                                                                                                                                                                                                                     95,613
                                                                                                                                                                                                                                  100,790
                                                                                                                                                                                                                                  102,881
                                                                                                                                                                                                                                                 89,667
                                                                                                                                                                                                                                                 91,527
                                                                                                                                                                                                                                                               96,482
                                                                                                                                                                                                                                                               98,483
                                                                                                                                                                                                                                                                            103,813
                                                                                                                                                                                                                                                                            105,967
                                                                                                                                                                                                                                                                                        92,357
                                                                                                                                                                                                                                                                                        94,273
                                                                                                                                                                                                                                                                                                      99,377
                                                                                                                                                                                                                                                                                                     101,439
                                                                                                                                                                                                                                                                                                                  106 929
                                                                                                                                                                                                                                                                                                                  109,147
                                                                                                                                                                                                                                                                                                                              96,050
                                                                                                                                                                                                                                                                                                                              98,042
                                                                                                                                                                                                                                                                                                                                           103,3S4
                                                                                                                                                                                                                                                                                                                                           105,498
                                                                                                                                                                                                                                                                                                                                                     111,203
                                                                                                                                                                                                                                                                                                                                                     113,509
                                                                                                                                                                                                                                                                                                                                                                   ·99,'893 107,485
                                                                                                                                                                                                                                                                                                                                                                  101,964 109,714
                                                                                                                                                                                                                                                                                                                                                                                         115,818
                                                                                                                                                                                                                                                                                                                                                                                       '11S:052
                                                                                                                                                               88,891     95,646       102,914           90,667      97,556       104,970        93,386       100,485       108,121     96,188       103,500      111,365    100,035       107,638   115,818      1o4,037 ·11!;943    :120,453
                            421   · 85,512       91,879      98,727           87,187       93,679    100,667         88,895  95,517           102,647          90,641     97,396       104,664           92,417      99,306       106,720        95,136       102,235       109,871     97,938       105,250      113,llS    101,785       109,388   117,568      105,787 113,693     ,'122,103
                            4'      87,262       93,629     100,477           88,937       95,429    102,417         90,645  97,267           104,397          92,391     99,146       106,414           94,167     101,056       108,470        96,886       103,985       111,621     99,688       107,000      114,865    103,535       111,138   119,318     ·107,537 11.S,443       123,953
                            44      89,012       95,379     102,227           90,687       97,179    104,167         92,395  99,017           106,147          94,141    100,896       108,164           95,917     102,806       110,220        98,636       105,735       113,371    101,438       108,750      116,615    105,285       112,888   121,068      109,287 117,193        125,703
                            4S      90,762       97,129     103,977           92,437       98,929    105,917         94,145 100,767           107,897          95,891    102,646       109,914           97,667     104,556       111,970       100,386       107,485       115,121    103,188       110,500      118,365    107,035       114,638   122,818      111037 ,118,943        127;453
            12Month               Prind1uls HS & MTYR                                                             Jutv1-June30                            20Vacat1onDa~s
                                             lb                ,a                                                 ,a                                                                                                             s,                                                   ,.
                            "
                                  fa
                                    85,839
                                    87,589
                                                       k
                                                92,762 100,211    87,663               "94,723       "
                                                                                                     102,321        89,520      "96,725      "
                                                                                                                                             104,473
                                                                                                                                                          ,a
                                                                                                                                                            91,416
                                                                                                                                                                        4b
                                                                                                                                                                          98,764
                                                                                                                                                                                      4c
                                                                                                                                                                                       106,666
                                                                                                                                                                                                    Sa
                                                                                                                                                                                                      93,349
                                                                                                                                                                                                                   Sb
                                                                                                                                                                                                                    100,841       108,905
                                                                                                                                                                                                                                               6a
                                                                                                                                                                                                                                                 96,308
                                                                                                                                                                                                                                                             6b
                                                                                                                                                                                                                                                              104,024      "
                                                                                                                                                                                                                                                                           112,330      99,353       "
                                                                                                                                                                                                                                                                                                     107,302      "
                                                                                                                                                                                                                                                                                                                  115,857
                                                                                                                                                                                                                                                                                                                            Ua
                                                                                                                                                                                                                                                                                                                             103,538
                                                                                                                                                                                                                                                                                                                                        Hb
                                                                                                                                                                                                                                                                                                                                         111,805
                                                                                                                                                                                                                                                                                                                                                     u,
                                                                                                                                                                                                                                                                                                                                                                "•
                                                                                                                                                                                                                                                                                                                                                     120,702 107,889.
                                                                                                                                                                                                                                                                                                                                                                         !Sb';·
                                                                                                                                                                                                                                                                                                                                                                                      "'
                                                                                                                                                                                                                                                                                                                                                                           116;487 125,741
                            "40     89,339
                                                94,512 101,961
                                                96,262 103,711
                                                                  89,413
                                                                  91,163
                                                                                        96,473
                                                                                        98,223
                                                                                                     104,071
                                                                                                     105,821
                                                                                                                    91,270
                                                                                                                    93,020
                                                                                                                                 98,475
                                                                                                                                100,225
                                                                                                                                             106,223
                                                                                                                                             107,973
                                                                                                                                                            93,166
                                                                                                                                                            94,916
                                                                                                                                                                         100,514
                                                                                                                                                                         102,264
                                                                                                                                                                                       108,416
                                                                                                                                                                                       110,166
                                                                                                                                                                                                      9S,099
                                                                                                                                                                                                      96,849
                                                                                                                                                                                                                    102,591
                                                                                                                                                                                                                    104,341
                                                                                                                                                                                                                                  110,655
                                                                                                                                                                                                                                  112,405
                                                                                                                                                                                                                                                 98,058
                                                                                                                                                                                                                                                 99,808
                                                                                                                                                                                                                                                              105,774
                                                                                                                                                                                                                                                              107,524
                                                                                                                                                                                                                                                                           114,080
                                                                                                                                                                                                                                                                           115,SW
                                                                                                                                                                                                                                                                                       101,103
                                                                                                                                                                                                                                                                                       102,853
                                                                                                                                                                                                                                                                                                     109,052
                                                                                                                                                                                                                                                                                                     110,802
                                                                                                                                                                                                                                                                                                                  117,607
                                                                                                                                                                                                                                                                                                                  119,357
                                                                                                                                                                                                                                                                                                                             105,288
                                                                                                                                                                                                                                                                                                                             107,038
                                                                                                                                                                                                                                                                                                                                         113,555
                                                                                                                                                                                                                                                                                                                                         115,305
                                                                                                                                                                                                                                                                                                                                                     122,452 109,639
                                                                                                                                                                                                                                                                                                                                                     124,202 -111,389
                                                                                                                                                                                                                                                                                                                                                                          "118;237 127,491
                                                                                                                                                                                                                                                                                                                                                                           119,987 129241
                           41       91,089      98,0U 105,461     92,913                99,973       107,571        94,770      101,975      109,723        96,666       104,014       111,916        98,599        106,091       114,lSS       101,558       109,274      117,580     104,603       112,552      121,107    108,788     117,0SS     125,952 :113;139    '121,737 ,·-no,991''
                           4'       92,839      99,762 107,211    94,663               101,723       109,321        96,520      103,725      111,47.3       98,416       105,764       113,666       100,349        107,841       115,90S       103,308       111,024      119,330     106,353       114,302      122,857    110,538     118,805     127,702 114,889     :123;487 '13t741
                           43       94,589 101,512 108,961        96,413               103,473       111,071        98,270      105,475      113,223       100,166       107,514       115,416       102,099        109 591       117,655       105,058       112,774      121,080     108,103                    124,607
                                                                                                                                                                                                                                                                                                     116,052                 112,288     120,555     129,452 116,639       125237. 134,491
                           44       96,339 103,262 110,711        98,163               105,223       112,821       100,020      107,225      114,973       101,916       109,264       117,166       103,849        111,341       119,405       106,808       114,524      122,830     109,853       117,802      126,357    114,038     122,30S     131,202 '·118,389     126,987 136,Ml
                           4S       98,089 105.()12 112A61        99,913               106,973       114,571       101,770      108,975      116,723       103,666       111,014       118,916       105,599        113,D91       121,155       108,558       116,274      124,580     111,603                    128,107
                                                                                                                                                                                                                                                                                                     119,552                 115,788     124,055     132,952 120,139       128737 137,991

                                                                  fSI.!!! Factor Points
                                                StaffSi,e       0-16       17-34     35'                                                     10Monlh                                                                             UMonth                                                                       12Month
                                                  1-30           39         40        41                                            Elementary School Assistant Prine/pal                            Range 34 Elementary School MTYR Assistant Prlnclpals                                            21st Leaming Administrative Coonllnator
                                                                                                                  Range 39
                                                 31-60           41         42        43                                               TMCC Admtni.1traUve SpeclalJst                                             Middle School Assistant Principal
                                                                                                                                                                                                     Range 3S                                                                                                     C&I Coordinator U
            a~Masters                            61-90           42         43        44                                                Assessment P~oject speclallst -                                            Rise Academy Assi,tant PrlncJpal                                                            Counseling Coordinator I(
                                                                                                                  Range 40
            b~ Masters+ 16                      91-120           43         44        45                                              CTE School/Community Specialist                                                       SSS Compllance Coordinator                                                     Health Seivlce As,istant O!rector
            c ~ Ma.1ters + 32                     120,           43         44        45                                            Mental Health Program Administrator                              Range 36          Professional leamlngAdm·mlstrator                                                           JROTC O!rector
                                                                                                                  Range 43            Professional Leaming Speclallst 11                                                 Transition Coordinator (VOICE!                               Range 38               K-12 FlneArts Coordinator
                                                                                                                                     School lmE.rovement Coordinator II                                               Accountability and Parental Inv Spec                                                        MTSS Coordinator
                                                                                                                                                                                                                                CT£ Coordinator I                                                                 NWRPOP Director
                                                                                                                                                                                                                   Extended Studies & O!stance Ed Coordinator                                        SPED Profession al Development Speda!lsl
                                                                                                                                                                                                                          High School Assistant Principal                                            lead Psychologist Coordinator
                                                                                                                                                                                                    llange37          Student Activity/Athletic Coordinator                                                      TIF 4 Coordinator II
                                                                                                                                                                                                                          Turning Point Administrator                                                  SSS AdmJn Compllance Coordinator II
                                                                                                                                                                                                                                    Tll'4A?OSA                                                                  Assessment Director ~ -
                                                                                                                                                                                                                                  Corbett APOSA                                                          Currlculum &Jnstruct(on Director
                                                                                                                                                                                                                                   ZoomAPOSA                                                           Director career & Technfcal Education
                                                                                                                                                                                                                           North StarOn·Line Principal                                                    Olrector Ell & World languages
                                                                                                                                                                                                    Range 39
                                                                                                                                                                                                                                  TMCCPrinclpal                                       Range 39   I         OJ rector of Gifted & Talented
                                                                                                                                                                                                    Range 40                Washoe Inspire Principal                                                          Health Se,vices Director
                                                                                                                                                                                                                                  AACT Principal                                                          Professional Learning Director
                                                                                                                                                                                                                                 Plcollo Prlnclpal                                                                 r.tle!Olrector
                                                                                                                                                                                                    Range 41
WCSD 4202




                                                                                                                                                                                                                             R15eAcademy Prlncipal                                                                  TIF40lrector
                                                                                                                                                                                                                                  Moss ES POSA                                        Ran1e 45                    S.e_arks HS POSA
                                                                                                                                                                                                                              Biltmghur.1t MS POSA
                                                                                                                                                                                                    Range 43
                                                                                                                                                                                                                                Sparks MS POSA




                                                                                                                                                                                                                                                                                                                                                                             Updated 8/23/2017
                                                                   Case 3:19-cv-00665-MMD-WGC Document 37-40 Filed 05/17/20 Page 66 of 66




                                                                                                                                                                                           WASHOE COUNTY SCHOOL OJSTRICT
                                                                                                                                                                               CERTIFICATED ADMINISTRATORS SAlAflY SCHEDULE 2018-2019                                                                                                                                                     Effective 07/2018




             10 M_onth
                              h              Th            1c            2a             »            k             ~                 3b            k             a             4b            ~             g             Sb           k             ~            6b        k             n            Th             k             !la      !Th      lli          &
                         39 "62,740               67,507        72,639        63,995        68,858        74,092        65,274        70,235           75,575                                                                                                                                                                                                                   S               &       x
                                                                                                                                                                      66,580        71,639        77,085        67,913       73,071        78,627       69,952    75,266        80,986       72,044        77,524
                         40   686S4               73,901        79,521                                                                                                                                                                                                                                                    83,417     74,930   80,626   86,752     >77,925          ·,83849       -. 90,221
                                                                              70,057        75,383        81,110        71,460        76,888           82,732         72,885        78,428        84,387        76367        79,994        86,077       76,576    82,396        88,660       78,873        84,869         91,318     82028    88,263   94,970      '85,308       ,;':-91793
                         41   71430               76,8S9        82,701        72,8'57       78,397        84,355        74,317        79,965           86,042                                                                                                                                                                                                                                      '98,768
                                                                                                                                                                      75,803        81,565        87,762        77,319       83,195        89,518       79,641    85,692        92,205       82,028        88,263
                         42   71,987              77,4ss        83,344                                                                                                                                                                                                                                                    94,970     85,308   91,793   98,768     {iBil,719       t;:gs;466     i102,720
                                                                              73,425        79,007        sso10         74,894        so,s8s           86,710         76,389        s2,198        ss,444        77,920       83,840        90,216       B0,259    86,357        92,922       82,663        88,949         95,709     ss,972   92,506   99,537     :0'-s9,4o!f
                         43 · 74,288              79,934        ss,009        75,773        s1,s31        87,nt         n,2ss         83,164                                                                                                                                                                                                                                        -'96,207.   <-103;s11
                                                                                                                                                       89,484         78,835        84,826        91,274        so,412       86,523        93,100       s2,a2s    89,119        95,892       85,308
                         44   79,489              85529                                                                                                                                                                                                                                                    91,793         98,768     88,719   95,466 102,120      <2i!ii;212      -'::99;.?ss   · 100,821
                                                                92,029        81,078        87,242        93,869        82,700        88,984           95,747         84,355        90,765        97,661        86,040       92,581        99,616       87,954    95,358       102,606       91280         911,218       105,683     94,934 102,146 109,908        "'98,729        106,230        ·ti4,306
            11 Month              Prine! al1 ES & MS                                              August 1 • June30                18 Vacatlon Davs
                              ta              lb         le        2a        2b        2c        3a          3b        3c         4a         4b         4c        Sa        Sb         Sc        6a        6b        6c        7a        7b        7c        lla      11b
                         34         69,"014      74,258     79,903    70,368    75,744    81,501                                                                                                                                                                               Uc      15.i/:: )·:'                                                                             15fr'i ,v·   lSc•'._,-
                                                                                                    71,802      77,259    83,133     73,238     78,803     84,794    74,705    80,379     86,490    76,947    82,793
                         35                                                                                                                                                                                             89,084    79,249    85,276    91 7S9   82,423   88,689  95,427 -~<85 717..                                                                              ;<j92,lli'     <-99,244
                                    72,460       77,968     83,894    73,908    79,528    85,572    75,388      81118     117,283    76,895     82,741     89,027    78.434    84,395     90,809    80,789    86,929    93,535    83,211    89,535    96,340   86,720   93,117 100,192 ;;:,39,999:
                         36         1s,2ss       s1,ooa     87,167    76,793    82,631    88,909                                                                                                                                                                                                                                                                                 ..:-;:95,843
                                                                                                                                                                                                                                                                                                                                                                                            °""104,202."
                                                                                                    111,329     84,281    90,687     79,893     115,968    92,so1    81.495    87,686     94,354    83,940    90,318
                         37                                                                                                                                                                                             97,184    86,455    93,029 100,099     89,916   96,749 104,103 "<93,sn·                                                                                   :1006i9     ·1oa,255•
                                    77,859       83,776     90,14S    79,418    85,452    91947     81,005      87,161    93,785     82,626     88,905     95,664    84,278    90,682     97,574    86,806    93,405 100,500      89,410    96,206 103,S18     92,987 100,054 107,657 1/c'/296,709
                         38         79,545      '85,589     92,095    81136     s1,301    93,937    82,757      89,047                                                                                                                                                                                                                                                          ··-104·057.' <it "964
                                                                                                                          9s,a1s     84,415     90,829     97,734    86,103    92,644     99,686    88,68s    95,426 102,616      91,34S
                         39         81,230       87,402                                                                                                                                                                                     9s,2ss  1os,1ss    94,999 102,222 109,986 <:c9s,soo                                                                                 <106309      ·-·.114,381
                                                            94,045    82,BS4    89,151    95,927    84,510      90,932    97 845     86,204     92,753     99,803    87,927    94,607 101,798       90,564    97,447 104,851      93,281 100,371 107,998       97 011 104,388 112,315 "{100,892""
                         40         82,916       119,215    95,995    84,572    91,000    97,916    86,262      92,818                                                                                                                                                                                                                                                          \,108,560   /115;975
                                                                                                                          99,87S     87,992     94,677 101,sn        89,751    96,569 103,910       92,442    99,468 107,027      9S,216 102,453
                         41         84,600       91,030     97,947                                                                                                                                                                                  110,2311   99,022 106,553 114,644 /;fo:!;984                                                                                 ·;'HO;Jlff \Jll.9;231
                                                                      86 291    92,848    99,906    88,016      94,705 101,906       89,780     96,602 103,943       91,574    911,532 106,020      94 320 101,490 109,202        97,150 104,535 112,479 101,035 108,714 116,976 -hos;o11:                                                                                       '•'ttl'062 Xi21;6S8
                         42         86,367       92,798     99,714    88,059   94,616 101,674       89,784      96,472 103,673       91,547     98,370 105,711       93,341 100,299 107,787         96,087 103,257 110,970        98,917 106,303 114,246 102803 110,482 118,744 '7106,'845<
                         43         ss,ns . 94,565 101,482            89,826   96,383 103,441       9t,s51      9a,240 105,441                                                                                                                                                                                                                                                   ;,,114;a30 I.i23;415,
                                                                                                                                     93,31S 100,137 107,478          95,109 102,067 109,sss         97,855 105,02s 112,131 100,68s 108,010 116,014 t04,s10 112,249 120,su <1os,6ii-
                         44         89,902       95,333 103,249       91,594   98,151 10s,209       93,319 100,001 101,20s                                                                                                                                                                                                                                                       ':tl6:S97/ 1"'125,"193
                                                                                                                                     9s,0112 101,90s 109,246         96,876 103,834 111,322         99,622 106,792 114,sos 102,452 109,838 111,1s1 106,338 114,017 122 279 -i:ilo,380




                                                                                                                                                                                                                                                                                                                                                                                                       I
                         45        91.670        98,100 tos,011       93,361   99,918 106,976       95,086 101,775 108,976                                                                                                                                                                                                                                                       fl.18,<165 )126,960
                                                                                                                                     96,850 103,672 111,013          98,644 105,602 113,090 101,390 108,560 116,272 104,220 111,605 119,549 108,105 115,784 124,046
                                                                                                                                                                                                                                                                                       falt,147                                                                                 ·0120'132 'itiB,728
            12 Monti!         Princloa!s HS & MTYR                                                                 Julv ! -June 30                               20VacaUon Davs
                              •
                         38        86",697
                                             •
                                                 '93,690
                                                           •
                                                               101;21l
                                                                         •
                                                                              88,540
                                                                                        a
                                                                                         95 670
                                                                                                     •
                                                                                                         103,344
                                                                                                                   •
                                                                                                                        90,415
                                                                                                                                 •
                                                                                                                                      97,692
                                                                                                                                                  •
                                                                                                                                                      105,5111
                                                                                                                                                                 •
                                                                                                                                                                      92,330
                                                                                                                                                                               •
                                                                                                                                                                                    99,752
                                                                                                                                                                                             •
                                                                                                                                                                                                 107,733
                                                                                                                                                                                                           •
                                                                                                                                                                                                                94,282
                                                                                                                                                                                                                         a
                                                                                                                                                                                                                         101,849
                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                          109,994
                                                                                                                                                                                                                                                    ■ 97,271 a105,064 • 113,4S3 n                     Th       k                   m         m         lli
                         39        88,465                                                                                                                                                                                                                                        100,347               108,375 117,016             104,S73   112,923    121,909
                                                  95457        102,981        90,307     97,438          105,112        92,183        99,460          107 285         94,098       101,519       109,500        96,050   103,617          111,762    99,039      106,832   115,221        102,114      110,143 118,783             106,341   114,691    123,677
                         40        90,232         <n 225       104,748        92,075     99,205          106,879        93,950       101,227          109,053         95,865       103,287       111,268        97,817   105,384          113,529   100,806      108,599   116,988        103,882      111,910 120,551             108,108   116,458    125,444
                         41        92,000         98,992       106,516        93,842    100,973          108,647        95,718       102,995          110,820         97,633       105,054       113,035        99,SBS   107,152          115,297   102,574      110,367   118,756        105,649      113,678 122,3111            109,876
                         42        93,767        100,760       108,283        95,610    102,740                                                                                                                                                                                                                                              118,226    127,212                                          .
                                                                                                         110,414        97,485       104,762          112,588         99,400       106,822       114,803       101,352   108,919          117,064   104,341      112,134   120,523        107,417      llS,445 124,0116            111,643   119,993    128,979
                         43        95,535        102,527       110,051        97,377    104,508          112,182        99,253       106,S30          114,355        101,168       108,589       116,570       103,120   110,687          118,832   106,109      113,902   122,291        109,184      117,213 125,853             113,411
                         44        97,302        104,295       111,818        99,145    106,27S                                                                                                                                                                                                                                              121,761    130,747
                                                                                                         113 949       101,020       108,297          116,123        102,93S       110,357       118,338       104 887   112,454          120,599   107,876      115,669   124,058        110,952      118,980 127,621             11S 178   123,S28    132,514
                         45        99,070        106,062       113,586       100,912    108,043          115,717       102,788       110,065          117,1190       104,703       112,124       120,105       106,655   114,222          122,367   109,644      117,437   125 826        112,719      120,748 129,388             116,946   125,296    134,282
                                                                  (site} Factor Points
                                             Staff Six&        0-16      17-34      35'                                                           lOMonth                                                                             UMonth                                                                    12Month
                                              1-30              39         40        41                                                   E!ernenlary Scliool Assl,fant Prlnclpal                          Range 34 E!ernentalV School MTYft Assistant Prlncloals
                                                                                                                   Range 39                                                                                                                                                                            21st Leaming Adrn!nlstrallve Coordinator
                                              31-60             41         42        43                                                     TMCC Administrative Specialist                                               Middle School Assistant Prlnclpal                                                       Counsel!ng Coordlnator
            a=Masters                         61-90             42         43        44                            Range 40      I           Assessment Proje~Specialist                                   ftange35           MCT Assistant Prfndpal                                                         Health Service Assistant Director
            b=Masters + 16                   91-120             43         44        45                                                   Mental Health Program Administrator                                                  Rise Academy Assistant Principal
                                                                                                                                                                                                                                                                                                                     JROTCDJrector
                                                                                                                                 I
            c=Masters+32
                                                 ""'            43         44        45                            Range 43                professional teaming S!»!cialist II
                                                                                                                                          Schoo1 lm£_rovement Coordinator !I
                                                                                                                                                                                                           Range 36
                                                                                                                                                                                                                           SSS lnstructlonal Coordinator
                                                                                                                                                                                                                          Transition Coordinator (VOICE)
                                                                                                                                                                                                                                                                                         Range 38             K-12 FlneArts Coordinator
                                                                                                                                                                                                                                                                                                                   MTSSCoordlnator
                                                                                                                                                                                                                       Acwuntabillty and Parental Inv Spec                                                         NWRPOP Director
                                                                                                                                                                                                                     Charter Oversight & Sec 504 Coordinator                                           SPED Professlonaf Development Spedalfst
                                                                                                                                                                                                                                  ITT Coordinator                                                      Lead Psychologlst Coordinator
                                                                                                                                                                                                                    Extended Studies & Distance Ed Coordinator                                            SSS Admln Comollance Coordinator
                                                                                                                                                                                                           Range 37          GT Programs Coordinator                                                             Assessment Director
                                                                                                                                                                                                                          High School Assistant Principal                                                  CUrrlculum & Instruction Director
                                                                                                                                                                                                                     NV IUDS Read/Victory/Zoom Coordinator                                              DfrectorC!reer& Technlcal Education
                                                                                                                                                                                                                     Professional Growth Systems Coordinator                                               Director ELL & World languages
                                                                                                                                                                                                                       Student Actlvity/Athletk Coordinator                              Range 39            Director of Gifted & Talented
                                                                                                                                                                                                                        Professional learning Coordinator                                                      Health Services Olrector
                                                                                                                                                                                                           Range 39        Turning Polnt Administrator                                                      Professional learnlnc Director
                                                                                                                                                                                                                                   TMCC Prine/pal                                                       Professfonal Growth systems Director
                                                                                                                                                                                                                           North StarOn-Une Prlndpal                                                                TIUe I Director
                                                                                                                                                                                                           Range 40
                                                                                                                                                                                                                             Washoe ln1plre Principal                                    Range 41                   Pkol!o Principal
WCSD 4203




                                                                                                                                                                                                                                   MCT Prtnclpal                                         Range 42       Re•Enca~ement & Graduation Director
                                                                                                                                                                                                           Range 41
                                                                                                                                                                                                                              Rise Academy Principal




                                                                                                                                                                                                                                                                                                                                                                                    Updated 8/23/2017
